Exhibit 10.5

Project Construction

Contract

GLOBAL Technology Inc.

Production Base Project for Optical

Communication Products

 

 

 



 

--------------------------------------------------------------------------------

 

 

Contents

 

 

 

 

 

 

Part I

 

    

Contract Agreement


4

 

I.

 

Project Profile


4

 

II.

 

Contract Construction Duration


6

 

III.

 

Quality Standard


6

 

IV

 

Signed Contract Price and Its Form


6

 

V.

 

Project Manager


6

 

VI.

 

Documents Constituting the Contract


6

 

VII.

 

Commitment


7

 

VIII.

 

Word Meaning


7

 

IX.

 

Signing Date


7

 

X.

 

Location of Signing


7

 

XI.

 

Supplementary Agreement


7

 

XII.

 

Effectiveness of Contract


8

 

XIII.

 

Copies of Contract


8

Part II

 

 

General Terms and Conditions of the Contract


9

 

1.

 

General Agreement


9

 

1.1

 

Word Definition and Explanation


9

 

1.2

 

Laws


13

 

1.3

 

Standards and Specifications


13

 

1.4

 

Priority of Contract Documents


14

 

1.5

 

Drawings and the Contractor’s Documents


14

 

1.6

 

Contact


15

 

1.7

 

Transportation


16

 

1.8

 

Intellectual Property


17

 

1.9

 

Correction of Errors in Bill of Quantities


17

 

2.

 

The Employer


18

 

2.1

 

Employer’s Representative


18

 

2.2

 

Engineer Designated by the Employer


18

 

2.3

 

Provision of Construction Site, Construction Conditions and Basic Data


18

 

3.

 

The Contractor


19

 

3.1

 

Contractor’s General Obligations


19

 

3.2

 

Project Manager


20

 

3.3

 

Subcontracting


22

 

3.4

 

Custody of the Project and Protection of Finished Products and Semi-finished
Products


23

 

3.5

 

Performance Guarantee


23

 

4.

 

Project Quality


23

 

4.1

 

Quality Requirements


23

 

4.2

 

Inspection for Concealed Works


24

 

4.3

 

Concealed Works and Intermediate Acceptance


25

 

5.

 

Safe and Civilized Construction and Environmental Protection


26

 





1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

6.

    

Construction Duration and Progress


29

 

6.1

 

Construction Organization Design


29

 

6.2

 

Commencement


30

 

6.3.

 

Delay of Construction Duration


30

 

7.

 

Materials and Equipment


32

 

7.1

 

Materials and Engineering Equipment Supplied by the Employer


32

 

8.

 

Changes


36

 

8.1

 

Scope of Changes


36

 

9.

 

Contract Price, Measurement and Payment


37

 

9.1

 

Form of Contract Price


37

 

9.2

 

Payment of Progress Payment


38

 

10.

 

Acceptance and Project Commissioning


39

 

10.1

 

Completion Acceptance


39

 

10.2

 

Demobilization


41

 

11.

 

Completion Settlement


41

 

11.1

 

Completion Settlement Application


41

 

11.2

 

Completion Settlement Verification


42

 

11.3

 

Final Settlement


42

 

12.

 

Default


43

 

12.1

 

Breach by the Employer


43

 

12.2

 

Breach by the Contractor


44

 

13.

 

Force Majeure


45

 

13.1

 

Affirmation of Force Majeure


45

 

13.2

 

Termination of the Contract Due to Force Majeure


46

 

14.

 

Insurance


46

 

14.1

 

Engineering Insurance


46

 

15.

 

Dispute Settlement


47

 

16.

 

Other Agreed Defects Liability and Warranty


48

Part III

 

 

Special Terms and Conditions of the Contract


50

 

1

 

General Agreement


50

 

2.

 

The Employer


52

 

3.

 

The Contractor


54

 

4.

 

Project Quality


56

 

5.

 

Safe and Civilized Construction and Environmental Protection


57

 

6.

 

Construction Duration and Progress


58

 

7.

 

Materials and Equipment


59

 

8.

 

Changes


60

 

9.

 

Contract Price


61

 

10.

 

Acceptance and Project Commissioning


63

 

11.

 

Completion Settlement


64

 

12.

 

Breach the Contract


64

 

13.

 

Force Majeure


66

 

14.

 

Insurance


66

 

15.

 

Dispute Settlement


66

 





2

--------------------------------------------------------------------------------

 

 

 

 

16.

 

Other Agreements


66

 

Attachments


79

 





3

--------------------------------------------------------------------------------

 

 

Part I      Contract Agreement

Employer (full name): GLOBAL Technology Inc.

Contractor (full name): Zhejiang Xinyu Construction Group Co., Ltd.

The following agreement is entered into by and between the Parties through
negotiation on construction and relevant matters based on the principles of
equality, free will, fairness and good faith and according to the Contract Law
of the People’s Republic of China, the Construction Law of the People’s Republic
of China and relevant laws and regulations:

I.          Project Profile

1.   Project Name: Production Base Project for Optical Communication Products

2.   Construction Site: Plot V-03-1, Kechuang Road South, Wangchun Industrial
Park, Yinzhou District, Ningbo City.

3.   Approval Document No. of Project Initiation:   \                .

4.   Fund Resource: Self-funded.

5.   Project Contents: see Schedule of Works to be Undertaken by the Contractor
(Attachment 1) for details.

6.   Project Contracting Scope: including all contents in the construction
blueprint and Request for Information (“RFI”) documents 1.

7.   Quantities: the quantities shall be measured as per the construction
blueprint, the specific materials shall be quoted as per the Main Material Form
attached below and the items not listed in the Main Material Form shall be
determined as per the requirements of drawings. The following parts shall be
included mainly:

1)   Basement: mainly including basement pile, foundation, baseplate, pillar,
beam, roof, wall, roof surface and other main building and installation parts
(including identification marking, bumping block and pillar protection angle
etc.) as well as earth excavation, outward transport and disposal of basement.

2)   Workshop 1: mainly including pillar, beam, plate, wall, doors and windows,
roof waterproof and other main building and installation parts above the
basement roof

3)   Workshop 2: mainly including pillar, beam, plate, wall, doors and windows,
roof waterproof and other main building and installation parts above the
basement roof.

4)   Guard Room 1 and Guard Room 2: mainly including Guard Room’s foundation,
pillar, beam, roof, wall, doors and windows, roof waterproof and other main
building and installation parts as well as retractable doors of two gates.





4

--------------------------------------------------------------------------------

 

 

5)   Exterior Works: mainly including outdoor plumbing and other municipal
pipelines, roads, various sumps and ponds etc. as well as enclosures, pond slag
backfill, greening soil in greening area and other outdoor auxiliary projects.

6)   Exterior Curtain Wall: mainly including aluminum panel curtain wall and
glass curtain wall of Workshop 1 and Workshop 2 as well as Guard Room 1 and
Guard Room 2.

7)   Foundation Pit Enclosure: mainly including construction and detection of
enclosure pile and slope protection as well as monitoring fees for the safety of
foundation pit enclosure during the construction period.

8)   Landscaping: including trees, shrubs, flowers and plants as well as floor
decoration, landscape sketch and tree pool etc.

9)   Weak Current Part: including outdoor monitoring system, entrance gateways
of two gates for vehicles and personnel, weak current and security system in
basement etc.

10) RFI documents 1.

8.   Note:

9.   Other Agreed Items:

a)     In the future, the RFI documents will not be based on the quota
information price and will be unpriced. The total contracting price for the RFI
documents shall be quoted based on the cost calculated according to
comprehensive unit, plus tax, administrative expenses, etc.

b)     Contracting form: all the Project adopts contracting for labor and
materials (excluding the condition that the Owner provides materials) with lump
sum.

c)     Fees include various testing expenses required by the government in the
construction process, which shall be within the scope of the total price and
paid by the Contractor.

d)     Reserve funds and increased expenses for early completion are not
calculated.

e)     Sand shall be river sand meeting national and regional specifications.

f)      Concrete shall be merchandise concrete (excluding blinding concrete and
fine stone concrete)

g)     All expenses for creating construction conditions.

h)     The project is a Class A Industrial Construction Project.





5

--------------------------------------------------------------------------------

 

 

II.        Contract Construction Duration

Planned Commencement Date: March 10, 2018 (subject to the construction
commencement report).

Planned Completion Date: September 1, 2019. (The completion report must be
submitted before the Completion Date).

Total calendar days of the Construction Duration: 540 days. In case of
inconsistency between the total calendar days (including statutory holidays) and
the construction days calculated on the basis of the above Commencement Date and
Completion Date, the total calendar days shall prevail.

III.       Quality Standard

The quality standard shall conform to the one-time acceptance criteria.

IV        Signed Contract Price and Its Form

1. Signed Contract Price:

Amount (in words): RMB One Hundred and Eighty Seven Million Eight Hundred
Thousand Only (tax-inclusive)

￥:RMB 187,800,000 (tax-inclusive);

2. Contract Price Form: lump sum contract (lump sum contract for labor and
materials within the scope of construction blueprint).

V.       Project Manager

The Contractor’s project manager: Fu Guixiang.

VI.       Documents Constituting the Contract

This Agreement and the following documents shall constitute the contract
documents:

(1)     Letter of Acceptance;

(2)     Bidding Letter and its attachments;

(3)     Special Terms and Conditions of the Contract and attachments thereto;

(4)     General Terms andConditions of the Contract;

(5)     Technical Standards and Requirements;

(6)     Drawings  (approved drawings provided by the Employer to the
Contractor);

(7)     Priced Bill of Quantities or Budget Statement;

(8)     Production Base Project for Optical Communication Products of GLOBAL
Technology





6

--------------------------------------------------------------------------------

 

 

Inc.——Competitive Negotiation Procurement Document

(9)     RFI documents 1 of GLOBAL Technology Inc.

(10)   Other Contract Documents.

Documents associated with the Contract formed during conclusion and performance
of the Contract shall constitute an integral part of the contract documents.

The above contract documents include the supplements and amendments thereto made
by the Contracting Parties. For documents of the same classification in
contents, the latest one shall prevail. The Special Terms and Conditions of the
Contract and its attachments must have signatures or seals of the Contracting
Parties.

VII.      Commitment

1.The Employer warrants to go through procedures for approval of the Project,
raise construction funds in accordance with provisions of relevant laws and pay
the Contract Price as per the payment term and method agreed in the Contract.

2.The Contractor warrants to organize and complete the construction work in
accordance with laws and regulations as well as the Contract and ensure the
project quality and safety without contracting out or illegal sub-contracting,
and bear corresponding maintenance responsibility during the Defects Liability
Period and Warranty Period.

3.If the Contract is signed by and between the Employer and the Contractor
through bid, the Parties will understand and warrant that no extra agreement
deviating from the substantial content of the Contract will be signed for the
same project.

VIII.    Word Meaning

Words in this Agreement shall have the same meanings as defined in Part II
“General Terms and Conditions of the Contract”.

IX.       Execution Date

The Contract is signed on February 8, 2018.

X.        Location of Signing

The Contract is signed at the Conference Room of GLOBAL Technology Inc.

XI.       Supplementary Agreement

A supplementary agreement shall otherwise be signed between the Contracting
Parties for matters not covered in the Contract. It shall be an integral part of
the Contract.





7

--------------------------------------------------------------------------------

 

 

XII.      Effectiveness of Contract

The Contract shall come into force after being signed and stamped by the
Parties.

XIII.    Copies of Contract

The Contract may be made in six copies with equal legal effect, two copies to be
held by the Employer and four copies to be held by the Contractor.

The Employer (official seal):

The Contractor (official seal):

GLOBAL Technology Inc.

Zhejiang Xinyu Construction Group Co., Ltd.

Legal representative or

Legal representative or

entrusted agent:

entrusted agent:

(Signature)

(Signature)

 

 

Organization code: 73947083-6

Organization code: 91330206144290713E

Address: No. 88, Qiushi Road, Ningbo City 

Address: No. 8, Waitang Road, Xiaogang Street,

 

Beilun District, Ningbo City

Postal code: 315176

Postal code: 315803

Legal representative: Lin Chih-Hsiang

Legal representative: Wang Fuhong

Entrusted agent: Yeh Shu-Hua

Entrusted agent:_______________________

Tel.:0574-88133808

Tel.:________________________________

Fax: 0574-88133820

Fax:________________________________

E-mail:

E-mail:

Bank of deposit:

Bank of deposit:_______________________

Account No.:

Account No.:_________________________

 





8

--------------------------------------------------------------------------------

 

 

Part II     General Terms and Conditions of the Contract

1.          General Agreement

1.1        Word Definition and Explanation

The following words used in the Contract Agreement, General Terms and Conditions
of the Contract (GCC), and Special Terms and Conditions of the Contract (SCC)
shall have the meanings as defined herein:

1.1.1     Contract

Contract: means the binding document concluded between the Contracting Parties
pursuant to the laws, consisting of the Contract Agreement, the Letter of
Acceptance (if any), the Bidding Letter and its attachments (if any), the
Special Terms and Conditions of the Contract and attachments thereto, the
General Terms and Conditions of the Contract, the Technical Standards and
Requirements, the drawings, the Priced Bill of Quantities or Budget Statement as
well as other contract documents.

Contract Agreement: a written document titled "Contract Agreement" signed by and
between the Employer and the Contractor that constituting a part of the
Contract.

Letter of Acceptance: a written document issued by the Employer to the
Contractor to inform him of winning the bid.

Bidding Letter: a document titled "Bidding Letter" completed and signed by the
Contractor for bidding purpose, which constitutes a part of the Contract.

Attachments to Bidding Letter: documents titled "Attachments to Bidding Letter"
enclosed to the Bidding Letter, which constitutes a part of the Contract.

Technical Standards and Requirements: the technical standards and requirements
at the state, industrial or local level and those specified in the Contract that
shall be followed or used as the guidance during construction.

Drawings: the drawings constituting a part of the Contract, including the design
documents, construction drawings, aerial views and models provided or approved
by the Employer as per the Contract as well as any drawings formed during
performance of the Contract. All the drawings shall be qualified through review
in accordance with laws.

Priced Bill of Quantities: the bill of quantities priced and completed by the
Contractor in accordance with specified form and requirements, including
descriptions and forms, constituting an integral part of the Contract.

Budget Statement: project budget document prepared by the Contractor as per the
form and requirements prescribed by the Employer, which is a part of the
Contract.

Other Contract Documents: any binding documents or written agreements concluded
by and between the Contracting Parties in connection with the construction of
the Project. The Contracting Parties may make such agreements in the Special
Terms and Conditions of the Contract.

1.1.2     Contracting Parties and Other Interested Parties

Contracting Parties: the Employer and (or) the Contractor.





9

--------------------------------------------------------------------------------

 

 

Employer: the contracting party who signs this Contract Agreement with the
Contractor and the legal successors in title to this party.

Contractor: the contracting party with relevant project construction contracting
qualification who signs this Contract Agreement with the Employer and the legal
successors in title to this party.

Supervisor: a legal person or other organization specified in Special Terms and
Conditions of the Contract for project supervision and management in accordance
with laws and regulations as entrusted by the Employer.

Designer: a legal person or other organization with relevant engineering design
qualification specified in Special Terms and Conditions of the Contract for
engineering design as entrusted by the Employer.

Subcontractor: legal person with relevant qualification that subcontracts part
of the Project or work and signs a sub-contract with the Contractor in
accordance with laws and regulations as well as provisions in the Contract.

Representative of the Employer: a person appointed by the Employer to station at
the Construction Site for exercising the rights of the Employer within the scope
of authorization.

Project Manager: project leader with relevant qualification as specified by law,
appointed by the Contractor to station at the Construction Site for performing
the Contract within the scope of authorization.

Chief Engineer: general leader appointed by the Supervisor to station at the
Construction Site for supervising the Project.

1.1.3     Project and Equipment

Project: Permanent Works and (or) Temporary Works within the project contracting
scope agreed in the Contract Agreement.

Permanent Works: the works (including the Engineering Equipment) to be built and
handed over to the Employer in accordance with the Contract.

Temporary Works: various non-Permanent Works (excluding the Construction
Equipment) necessary for completing the Permanent Works specified in the
Contract.

Unit Works: Permanent Works specified in the Contract Agreement with independent
construction conditions and capable of being used independently.

Engineering Equipment: electromechanical equipment, metal structures and
equipment, instruments and other similar devices that constitute the Permanent
Works.

Construction Equipment: various equipment, tools and other items (excluding the
Engineering Equipment, Temporary Works and materials) necessary for completing
the works specified in the Contract.

Construction Site: places where the engineering construction is performed and
other places specified in Special Terms and Conditions of the Contract as a part
of Construction Site, including Permanent and Temporary Land Occupation.

Temporary Facilities: temporary production and living facilities necessary for
completing the various works specified in the Contract.

Permanent Land Occupation: permanently occupied land necessary for project
construction specified in Special Terms and Conditions of the Contract.

Temporary Land Occupation: temporarily occupied land necessary for project
construction specified in





10

--------------------------------------------------------------------------------

 

 

Special Terms and Conditions of the Contract.

Date and Duration

Commencement Date: including Planned Commencement Date and Actual Commencement
Date. “Planned Commencement Date” means the date as agreed in the Contract
Agreement; “Actual Commencement Date” means the date expressly written in the
Notice to Proceed issued by the Supervisor in accordance with the Notice to
Proceed complying with the law.

Completion Date: including the Planned Completion Date and the Actual Completion
Date. “Planned Completion Date” means the date as agreed in the Contract
Agreement; “Actual Completion Date” means the date as determined in accordance
with Completion Date.

Construction Duration: the period necessary for the Contractor to complete the
Project specified in the Contract Agreement, including any amendments thereto
made in accordance with the Contract.

Defects Liability Period: the period during which the Contractor should assume
defects repair liability in accordance with the Contract and the Employer
retains the quality guarantee deposit. It shall be calculated as of the Actual
Completion Date.

Warranty Period: the period during which the Contractor should assume warranty
liability of the Project in accordance with the Contract. It shall be calculated
as of the date when the Project is completed and accepted to be qualified.

Base Date: the date 28 days before the closing date for submission of the Bid in
the contracting project through bidding, or the date 28 days before the date
when the Contract is signed in the direct contracting project.

Day: unless otherwise specified, “Day” means the calendar day. Where the time in
the Contract is calculated by day, the period shall be calculated starting from
the next day instead of the date when the period starts and the ending time of
the last day of the period shall be 24:00 of that day.

Contract Price and Cost

Signed Contract Price: the total amount confirmed in the Contract Agreement by
the Contractor and Employer, including safe and civilized construction fees,
Provisional Estimate and Provisional Sum.

Contract Price: the amount paid by the Employer to the Contractor for completion
of all works within the contracting scope as per the Contract, including price
changes in accordance with the Contract during the performance of the Contract.

Cost: necessary expenditures incurred or to be incurred for the performance of
the Contract, including administrative fees and other unamortized expense, but
excluding the profits.

Provisional Estimate: the amount provided by the Employer in the Bill of
Quantities or Budget Statement for paying the expenses of materials and
Engineering Equipment and for professional engineering and services which are
inevitable but temporarily cannot be confirmed.

Provisional Sum: a sum included in the Contract Price and a provisional sum in
the Bill of Quantities or Budget Statement by the Employer for procurement of
materials, Engineering Equipment or services which are undetermined or
unforeseeable when the Contract is signed, and for paying the expenses arising
from potential engineering changes during construction, adjustment in Contract
Price when adjustment factors





11

--------------------------------------------------------------------------------

 

 

specified in the Contract occur, claim for compensation and on-site visa
confirmation.

Day-work: a method of pricing in accordance with the unit price specified in the
Contract for odd jobs required by the Employer or changed tasks to be priced on
the basis of day-work that are finished by the Contractor during performance of
the Contract.

Quality Guarantee Deposit: the guarantee provided by the Contractor to ensure
that it will fulfill the defect repair obligations during the Defects Liability
Period as per the agreement.

Lump-sum Contracting Project: project valued on a total price or rate basis in
the Priced Bill of Quantities or Budget Statement because there are no
calculation rules for quantities in existing national, industrial and local
measurement rules.

Written Form: the form in which the described contents are showed visibly, such
as contract documents, correspondences, telegrams and faxes.

1.1.2     Contracting Parties and Supervisor of Other Interested Parties

For the works being supervised, the Employer and the Contractor shall clarify
the supervising contents and authorities of the Supervisor in the Special Terms
and Conditions of the Contract. The Supervisor shall, based on the authorization
by the Employer and relevant laws and regulations, be responsible for
inspecting, examining, reviewing, accepting relevant items in project
construction and issuing relevant instructions on behalf of the Employer.
However, the Supervisor has no right to modify the Contract and alleviate or
exempt the Contractor from any responsibilities or obligations under the
Contract.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Supervisor’s office and living area at the Construction Site shall be
provided by the Contractor and the costs incurred shall be borne by the
Employer.

The Supervisor’s right to supervise the works are authorized by the Employer and
it shall be exercised by the supervision engineers appointed by the Supervisor
to station at the Construction Site. The supervision engineers include the Chief
Engineer and the Engineer. The Supervisor shall inform the Contractor of the
name and scope of authority of the authorized Chief Engineer and the Engineer in
written form in advance. The Supervisor shall inform the Contractor of
replacement of the Chief Engineer in written form 7 days in advance; the
Supervisor shall inform the Contractor of replacement of other supervision
engineers in written form 48 hours in advance.

The Supervisor shall give the supervision instructions based on the
authorization by the Employer. The instructions of the Supervisor shall be in
written form and signed by the authorized supervision engineer. In case of an
emergency, to guarantee the safety of construction personnel or avoid the damage
to the construction works, the supervision engineers can give instructions
orally which shall have the same legal effect as that of instructions in written
form. Nevertheless, the written supervision instructions must be issued within
24 hours after the oral instructions are given and the issued written
supervision instructions shall be consistent with the oral instructions.

The instructions of the Supervisor shall be sent to the Project Manager of the
Contractor or the personnel authorized by the Project Manager. In case of
increased costs and (or) the delay of Construction Duration of the Contractor
due to failure or delay of issuing instructions or wrong instructions by the
Supervisor





12

--------------------------------------------------------------------------------

 

 

under the Contract, the Employer shall assume corresponding responsibilities.
Unless otherwise agreed in the Special Terms and Conditions of the Contract, the
Chief Engineer shall not authorize or entrust the Chief Engineer’s right to make
agreement of [Negotiation or Determination] to other supervision engineers.

In case of any doubts about the instructions issued by the Contractor to the
Supervisor, a written objection shall be submitted to the Supervisor who shall
confirm, correct or cancel the instructions within 48 hours. If the Supervisor
fails to give response within the time limit, the Contractor has right to refuse
to execute the above instructions.

If the Supervisor fails to give advice to the Contractor’s any work, works or
materials and Engineering Equipment within the agreed or reasonable period of
time, they shall be deemed to be approved, but this shall not alleviate or
exempt the Contractor from any responsibilities and obligations for work, works,
materials and Engineering Equipment.

The Chief Engineer shall negotiate with the Contracting Parties to reach an
agreement during the negotiation or determination of the Contracting Parties. In
case of any disagreement, the Chief Engineer shall deliberately make just
determinations under the Contract.

The Chief Engineer shall inform the Employer and the Contractor of the
determinations in written form and attach them with supporting details. If the
Contracting Parties have no objection to the determinations made by the Chief
Engineer, the determinations shall be executed. Any objection of any Contracting
Party shall be handled under Clause 20 [Dispute Settlement]. Before the dispute
settlement, the Contracting Parties shall be subject to the determinations made
by the Chief Engineer temporarily; after the dispute settlement, if the results
are inconsistent with the determinations made by the Chief Engineer, the former
shall prevail and the loss arising therefrom shall be borne by the responsible
person.

1.2        Laws

Laws referred to in the Contract includes laws, administrative regulations and
departmental rules of the People’s Republic of China and local regulations,
autonomous regulations and specific regulations at the Construction Site as well
as local government rules.

The Contracting Parties may make additional agreements in the Special Terms and
Conditions of the Contract for other normative documents applicable to the
Contract.

The Contract is prepared, interpreted and explained in simplified Chinese. In
the event that more than two languages are used as agreed by the Contracting
Parties in Special Terms and Conditions of the Contract, the Chinese language
shall prevail in interpreting and explaining.

1.3        Standards and Specifications

1.3.1     Applicable national and industrial standards, local standards at the
Construction Site, and corresponding specifications and procedures. Any special
requirements of the Contracting Parties shall be specified in Special Terms and
Conditions of the Contract.

If the Employer requires to use foreign standards and specifications, the
Employer shall provide original





13

--------------------------------------------------------------------------------

 

 

version and Chinese translation thereof and indicate the name, copy number and
release date of the standards and specifications.

Where the Employer’s technical standards and functional requirements for the
Project are higher or stricter than existing national, industrial or local
standards, the Employer shall expressly specify such standards and requirements
in the Special Terms and Conditions of the Contract. Unless otherwise agreed in
Special Terms and Conditions of the Contract, it shall be deemed that the
Contractor has adequately foreseen the complexity of the above technical
standards and functional requirements before signing this Contract and the
expenses arising therefrom have been included in the Contract Price.

1.4        Priority of Contract Documents

Various documents forming parts of the Contract shall be mutually explanatory
and descriptive. Unless otherwise specified in the Special Terms and Conditions
of the Contract, the documents constituting the Contract shall be interpreted in
the following sequence:

(1)      Contract Agreement;

(2)      Letter of Acceptance (if any);

(3)      Bidding Letter and attachments thereto (if any);

(4)      Special Terms and Conditions of the Contract and attachments thereto;

(5)      General Terms and Conditions of the Contract;

(6)      Technical Standards and Requirements;

(7)      Drawings;

(8)      Priced Bill of Quantities or Budget Statement;

(9)      Other contract documents.

The above contract documents include the supplements and amendments thereto made
by the Contracting Parties. For documents of the same classification in
contents, the latest one shall prevail.

Documents associated with the Contract formed during conclusion and performance
of the Contract shall constitute an integral part of the contract documents; the
interpretation priority of the documents shall be determined by the properties.

1.5        Drawings and the Contractor’s Documents

1.5.1        Provision and Disclosure of Drawings

The Employer shall provide drawings to the Contractor for free according to the
deadline, quantity and content agreed in Special Terms and Conditions of the
Contract, and organize the Contractor, Supervisor and Designer to conduct joint
review of the drawings and design clarification. The Employer shall provide
drawings to the Contractor at latest 14 days before the Commencement Date
indicated in the Notice to Proceed.

Where the Contractor’s cost increase and (or) delay of Construction Duration
is/are caused by the failure of providing drawings by the Employer as per the
Contract, the delay of Construction Duration Due to the Reasons of the Employer
shall apply.

Errors in Drawings





14

--------------------------------------------------------------------------------

 

 

In case of any errors, omissions or defects of the drawings found after
receiving the drawings provided by the Employer, the Contractor shall timely
inform the Supervisor. Upon receipt of such notice, the Supervisor shall
immediately report to the Employer together with relevant comments. The Employer
shall make decisions on the issue within reasonable time limit after receiving
the report from the Supervisor. Reasonable time limit means the time necessary
for the Employer to make efforts to modify and supplement the drawings without
delay after receiving the report from the Supervisor.

Supplements and Amendments to Drawings

Amendments and supplements to drawings shall be subject to prior consent of the
Drawing Designer and the Approval Department. The Supervisor shall submit the
amended or supplemented drawings to the Contractor before commencement of
corresponding works of the Project. The Contractor shall perform construction as
per the amended or supplemented drawings.

Contractor's Documents

The Contractor shall provide documents associated with project construction
which should be prepared by the Contractor as per Special Terms and Conditions
of the Contract and submit them to the Supervisor in accordance with the
deadline, quantity and form specified in Special Terms and Conditions of the
Contract, and the Supervisor shall report them to the Employer.

Unless otherwise specified in Special Terms and Conditions of the Contract, the
Supervisor shall review the documents provided by the Contractor within 7 days
upon receipt. If the Supervisor has any objection to contents of the
Contractor’s documents, the Contractor shall amend the documents and re-submit
to the Supervisor. Reviewing by the Supervisor will not alleviate or exempt the
Contractor from his obligations specified in the Contract.

Storage of Drawings and Contractor's Documents

Unless otherwise specified in Special Terms and Conditions of the Contract, the
Contractor shall reserve another complete package of drawings and the
Contractor’s documents at the Construction Site for project inspection by the
Employer, Supervisor and relevant personnel.

1.6        Contact

1.6.1        Notices, approvals, proofs, certificates, instructions, orders,
requirements, requests, consents, comments, determinations and decisions related
to the Contract shall all be in written form and shall be delivered to
designated recipients and addresses within specified deadline.

1.6.2        The Employer and the Contractor shall specify their respective
recipients and addresses in Special Terms and Conditions of the Contract. In
case of changes in recipients or addresses specified by either Contracting
Party, the other Party shall be informed in written form 3 days in advance.

The Employer and the Contractor shall timely sign for receiving the
correspondences between them send by the opposite party to the designated
recipients and addresses. The Party refusing to sign for receiving shall be
liable to the increased costs and (or) the delay of Construction Duration
arising therefrom.

Fossils and Cultural Relics

All cultural relics, historical sites and remains, fossils, ancient coins, and
articles of geological study or





15

--------------------------------------------------------------------------------

 

 

archaeological significance discovered at the Construction Site shall belong to
the state. Once the above relics are found, the Contractor shall take reasonable
and effective protective measures to prevent any person from moving or damaging
them, and immediately report to relevant governmental and administrative
departments and also inform the Supervisor.

The Employer, Supervisor and Contractor shall take appropriate protective
measures in accordance with the requirements of relevant governmental and
administrative departments. The Employer shall be liable to the increased costs
and (or) the delay of Construction Duration.

The Contractor shall compensate and assume corresponding legal liabilities for
losses of and damages to the cultural relics caused by his delayed reporting or
non-reporting of these cultural relics once discovered.

1.7        Transportation

1.7.1        Right to Enter and Leave the Site

Unless otherwise stipulated in the Special Terms and Conditions of the Contract,
the Contractor shall investigate the Construction Site before signing the
Contract and reasonably foresee the mode, means and route of entering and
leaving the Construction Site according to the project scale and technical
parameters. The Contractor shall be liable to the increased cost and (or) the
delay of Construction Duration caused by the Contractor’s failure to reasonably
foresee.

1.7.2        On-site Transportation

The Employer shall provide technical parameters and detailed conditions of the
on-site traffic facilities, and provide on-site access road and traffic
facilities for free to the Contractor as per the Special Terms and Conditions of
the Contract. In case of any damage to the above road and traffic facilities
caused by the Contractor, the Contractor shall be responsible for repairing and
bearing the increased cost arising therefrom.

Except for the on-site roads and traffic facilities provided by the Employer as
per the Contract, the Contractor shall be responsible for other on-site
temporary roads and traffic facilities necessary for building, repairing,
maintaining and managing the construction. The Employer and Supervisor can
utilize the temporary roads and traffic facilities at the site built by the
Contractor for the purpose of performing the Contract.

The border between on-site and off-site transportation areas shall be specified
by the Contracting Parties in the Special Terms and Conditions of the Contract.

1.7.3        Transportation of Extra-Large and Extra-Heavy Objects

For extra-large or extra-heavy objects transported by the Contractor, the
Contractor shall be responsible for handling application procedures from traffic
management department with assistance from the Employer. Unless otherwise
specified in the Special Terms and Conditions of the Contract, the temporary
reinforcement and renovation costs of roads and bridges needed for transporting
extra-large or extra-heavy objects shall be borne by the Contractor.

For damages to the public roads and bridges in and out of Construction Site due
to transportation activities of the Contractor, the Contractor shall be
responsible for all the costs of repairing such damage and any possible
compensation claims.





16

--------------------------------------------------------------------------------

 

 

1.8        Intellectual Property

Unless otherwise agreed in Special Terms and Conditions of the Contract, the
copyrights to drawings provided by the Employer to the Contractor, technical
specifications prepared by the Employer or by others as entrusted by the
Employer for implementation of the Project, and documents reflecting the
requirements of the Employer and those of similar nature, belong to the
Employer. The Contractor is allowed to reproduce and use these documents for the
execution of the Contract purpose only. The Contractor shall not reproduce, use
and supply the above documents to any third parties for purposes other than
those intended in the Contract without prior written consent of the Employer.

Unless otherwise agreed in Special Terms and Conditions of the Contract, the
copyrights (excluding the right of signature) to documents prepared by the
Contractor for project construction purpose belong to the Employer. The
Contractor can reproduce and use these documents for operation, commissioning,
maintenance, and renovation instead of purposes irrelevant to the Contract. The
Contractor shall not reproduce, use and supply the above documents to any third
parties for purposes other than those intended in the Contract without prior
written consent of the Employer.

The Contracting Parties warrant not to infringe the intellectual property right
of the other party or the third party during the performance of the Contract.
The Contractor shall be liable to his infringement of patent right or other
intellectual rights of others when the Contractor uses materials, Construction
Equipment, Engineering Equipment and construction technology.

Unless otherwise specified in Special Terms and Conditions of the Contract, the
Contractor confirms that the fees for utilizing any patent, proprietary
technology and technology secret have been included in the Signed Contract Price
before and when the Contract is signed.

Unless otherwise specified in laws and the Contract, the Contractor shall not
disclose such business secret as drawings, documents and data information which
are required to be confidential to any third party without consent of the
Employer.

Unless otherwise specified in laws or the Contract, the Employer shall not
disclose such business secret as technical secrets and data information which
are required to be confidential to any third party without consent of the
Contractor.

1.9        Correction of Errors in Bill of Quantities

Unless otherwise agreed in Special Terms and Conditions of the Contract, the
Bill of Quantities provided by the Employer shall be considered as accurate and
complete. Amendments to the Bill of Quantities and corresponding adjustment of
the Contract Price shall be made by the Employer in case of any of the
following:

(1)         Missing items and omissions in the Bill of Quantities;

(2)         Deviation of Bill of Quantities out of the deviation range specified
in Special Terms and Conditions of the Contract;

(3)         Quantities that are not measured in accordance with compulsory rules
in current national measurement specifications.





17

--------------------------------------------------------------------------------

 

 

2.          The Employer

2.1        Employer’s Representative

The Employer shall expressly specify in the Special Terms and Conditions of the
Contract the name, title, contact information, and scope of authority of the
Employer’s Representative dispatched by the Employer to the Construction Site.
The Employer’s Representative is responsible, within scope of authority, for
handling specific matters related to the Employer during the performance of the
Contract. The Employer shall undertake the legal responsibility of the behaviors
of the Employer’s Representative within scope of authority. The Employer shall
notify the Contractor in written form 7 days in advance of the replacement of
the Employer’s Representative.

Where the Employer’s Representative fails to fulfill his duties and obligations
in accordance with the Contract, leading to impossibility to perform the
Contract as normal, the Contractor may request the Employer to replace the
Employer’s Representative.

2.2        Engineer Designated by the Employer

For projects for which the supervision is not compulsory by law, the function
and power of the Supervisor can be exercised by the Employer’s Representative or
other personnel designated by the Employer.

The Employer shall require its on-site personnel to obey laws and relevant
provisions about safety, quality, environmental protection and civilized
construction, and guarantee that the Contractor will not bear losses or
liabilities caused by nonobservance of the above provisions by the Employer's
personnel.

The Employer’s personnel include the Employer’s Representative and other
personnel designated by the Employer to station at the Construction Site.

2.3        Provision of Construction Site, Construction Conditions and Basic
Data

2.3.1        Provision of Construction Site

Unless otherwise agreed in Special Terms and Conditions of the Contract, the
Employer shall hand over the Construction Site to the Contractor at least 7 days
before the Commencement Date.

2.3.2        Provision of Construction Conditions

Unless otherwise agreed in Special Terms and Conditions of the Contract, the
Employer shall provide necessary conditions for construction, including:

(1)         Make available the construction water, electricity and communication
lines necessary for construction at the Construction Site;

(2)         Provide transportation conditions to the Contractor for entering the
Construction Site to perform normal construction;

(3)         Coordinate to protect the underground pipelines around the
Construction Site and adjacent buildings, structures, old and rare trees, and
bear corresponding costs.

(4)         Other facilities and conditions to be provided in accordance with
Special Terms and Conditions of the Contract.





18

--------------------------------------------------------------------------------

 

 

3.          The Contractor

3.1        Contractor’s General Obligations

The Contractor shall, during the performance of the Contract, abide by laws and
standard specifications for engineering construction and fulfill the following
obligations:

(1)         Obtain permits and approvals which should be obtained by the
Contractor required by laws and regulations, and send the written results to the
Employer for reservation.

(2)         Complete the Project according to laws and regulations as well as
the Contract Agreement and assume warranty obligations during the Warranty
Period;

(3)         Take construction safety measures and environmental protection
measures, transact employment injury insurance, and guarantee the safety of the
Project, personnel, materials, equipment and facilities as per laws and
regulations as well as the Contract Agreement;

(4)         Prepare construction organization design and construction measure
plan according to work contents and construction progress agreed in the Contract
and be liable to the completeness, safety and reliability of all construction
work and methods;

(5)         Do not infringe the rights of the Employer and others to use such
public utilities as public roads, water sources and municipal pipes and avoid
disturbing the adjacent public utilities when implementing various work as
agreed in the Contract. The Contractor shall assume corresponding
responsibilities for affecting others’ operations or livelihood due to
occupation or use of others’ Construction Sites;

(6)         Be responsible for protecting the Construction Site and surrounding
environment and ecology according to the Environmental Protection;

(7)         Take measures for construction safety to guarantee the safety of the
Project, personnel, materials, equipment and facilities and avoid any personal
injury or property loss due to engineering construction according to the Safe
and Civilized Construction;

(8)         Exclusively apply various funds paid by the Employer as agreed in
the Contract in the Contract Project and pay the corresponding wages to its
personnel and the Contract Price to the Subcontractor timely;

(9)         Prepare completion data and file the completion data according to
relevant laws and regulations as well as the Contract and also hand over to the
Employer as per the package number, contents and time of the completion data
agreed in the Special Terms and Conditions of the Contract;

(10)       Fulfill other obligations.

Contractor’s Personnel

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall submit a report on arrangement of the Contractor’s project
management organization and personnel at Construction Site to the Supervisor
within 7 days upon receipt of the notice of commencement. The report shall
include the list of names, posts and registered qualifications of main
construction management personnel such as contract management personnel,
construction management personnel, technical management personnel, material
management personnel, quality management personnel, safety management personnel
and financial management personnel as well as the arrangement of all technical
workers. In addition, effective





19

--------------------------------------------------------------------------------

 

 

certifications on labor relation between main construction management personnel
and the Contractor and social insurance of main construction management
personnel paid by the Contractor shall be submitted.

Main construction management personnel assigned to the Construction Site by the
Contractor shall be relatively stable. In case of any change during the
construction, the Contractor shall submit a report on the change of personnel at
the Construction Site to the Supervisor timely. If the Contractor needs to
replace the main construction management personnel, the Contractor shall obtain
a written approval from the Employer and give a written notice to the Supervisor
7 days in advance. The notice shall specify the registered qualification,
managerial experience and other related information of the new management
personnel.

The personnel engaged in special trades of work shall have corresponding
qualification certificates which shall be checked by the Supervisor at any time.

If the Employer has any objection to the qualification or competence of the
Contractor’s main construction management personnel, the Contractor shall
provide information to prove that the questioned personnel have the ability to
finish relevant work or the situations questioned by the Employer do not exist.
If the Employer requires to replace the main construction management personnel
who fail to fulfill their duties and obligations under the Contract, the
Contractor shall replace the personnel concerned. The Contractor shall assume
the default responsibilities under the Special Terms and Conditions of the
Contract if the Contractor refuses to replace the main construction management
personnel without justified reasons.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
if the main construction management personnel of the Contractor leave the
Construction Site for no more than 5 days accumulatively every month, the main
construction management personnel shall report to the Supervisor for approval;
for a leave over 5 days every month, the main construction management personnel
shall inform the Supervisor and get the approval from the Employer in written
form. The main construction management personnel shall assign an experienced
person to fulfill their duties temporarily on behalf before leaving the
Construction Site. The person shall have the qualification and competence to
fulfill corresponding duties and obtain the approval from the Supervisor or the
Employer.

Where the Contractor has replaced the main construction management personnel
without approval from the Employer or the above-mentioned personnel have left
the Construction Site without approval from the Supervisor or the Employer, the
Contractor shall assume default responsibilities.

On-site Survey by the Contractor

The Contractor shall make a survey on the Construction Site and Construction
Conditions and fully understand the meteorological conditions, traffic
conditions, customs and other information related to completion of contract work
in the place where the Project is located. In case of consequences generated
from the Contractor’s failure to fully survey the site, understand these
conditions or estimate above conditions, the Contractor shall be liable to the
increased costs and (or) the delay of Construction Duration.

3.2        Project Manager

The Project Manager shall be the person determined by the Contracting Parties
and the Project Manager’s





20

--------------------------------------------------------------------------------

 

 

name, title, registered certificate No., contact information and scope of
authority, etc. shall be indicated in the Special Terms and Conditions of the
Contract clearly. The Project Manager shall perform the Contract with
authorization by the Contractor on behalf of the Contractor. The Project Manager
shall be the employee who is formally employed by the Contractor and the
Contractor shall submit the labor contract between the Project Manager and the
Contractor as well as effective certifications on social insurance of the
Project Manager paid by the Contractor to the Employer. Where the Contractor
fails to submit the above-mentioned documents, the Project Manager has no right
to fulfill duties and the Employer has the right to request to replace the
Project Manager with the increased costs and (or) the delay of Construction
Duration arising thereof being borne by the Contractor.

The Project Manager shall reside in the Construction Site for a time period not
less than the days specified in the Special Terms and Conditions of the Contract
every month. The Project Manager shall not serve as the project manager of any
other project at the same time. The Project Manager shall give prior notice to
the Supervisor and obtain a written approval from the Employer when the Project
Manager has to leave the Construction Site. The notice of the Project Manager
shall specify the registered qualification, managerial experience and other
related information of the temporary personnel acting on behalf the Project
Manager and the personnel shall have the competence to fulfill relevant duties.

The Contractor who violates the above-mentioned agreements shall assume the
default responsibilities under the Special Terms and Conditions of the Contract.

The Project Manager shall organize the construction of the Project under the
Contract. To guarantee the safety of construction and personnel in case of an
emergency when the Project Manager cannot timely contact with the Employer’s
Representative and the Chief Engineer, the Project Manager has the right to take
necessary measures to guarantee the safety of relevant personnel, property and
project, but the Project Manager shall submit a written report to the Employer’s
Representative and the Chief Engineer within 48 hours.

Where the Contractor needs to replace the Project Manager, the Contractor shall
give a written notice to the Employer and the Supervisor 14 days in advance and
obtain a written approval from the Employer. The notice shall specify the
registered qualification, managerial experience and other related information of
the new Project Manager who shall continue to fulfill the duties agreed in
Subclause 3.2.1. The Contractor shall not replace the Project Manager without
the written approval from the Employer. The Contractor shall assume the default
responsibilities under the Special Terms and Conditions of the Contract if the
Contractor has replaced the Project Manager without written approval from the
Employer.

The Employer shall have the right to give a written notice to the Contractor to
change the Project Manager deemed to be incompetent with reasons noted in the
notice. The Contractor shall submit an improvement report in written form to the
Employer within 14 days after receiving the notice. If the Employer still
requires to replace the Project Manager after receiving the improvement notice,
the Contractor shall make the replacement within 28 days after receiving the
second notice and submit a written notice on the registered qualification,
management experience and other related information of the new Project Manager
to the Employer. The new Project Manager shall continue to fulfill the agreed
duties. The Contractor shall





21

--------------------------------------------------------------------------------

 

 

assume the default responsibilities under the Special Terms and Conditions of
the Contract if the Contractor refuses to replace the Project Manager without
justified reasons.

If the Project Manager authorizes his/her subordinate to fulfill certain duties
due to special circumstances, the subordinate shall have the competence to
fulfill relevant duties, and the Project Manager shall give a 7-day advance
written notice on the subordinate’s name and scope of authority to the
Supervisor and obtain written approval from the Employer.

3.3        Subcontracting

3.3.1        General Agreement on Subcontracting

The Contractor shall not contract out all of the contracted works to the third
party or divide the contracted works into several parts and contract them out to
the third party in the name of subcontract. The Contractor shall not subcontract
main structures, key work and special works forbidden to be subcontracted under
the Special Terms and Conditions of the Contract to a third party. The scope of
main structures and key work shall be defined by the Contracting Parties in the
Special Terms and Conditions of the Contract according to relevant laws and
regulations.

The Contractor shall not contract out in the name of subcontract or illegally
subcontract any works.

3.3.2        Determination of Subcontract

The Contractor shall subcontract the Project under the Special Terms and
Conditions of the Contract and determine the Subcontractor. For special works
with Provisional Estimate in the Priced Bill of Quantities or Budget Statement,
the Subcontractor shall be determined as per the Provisional Estimate. The
Contractor shall guarantee that the Subcontractor has relevant qualifications
and competence for subcontracting under the Contract. The project subcontract
shall not alleviate or exempt the responsibilities and obligations of the
Contractor. The Contractor and the Subcontractor shall be jointly and severally
liable to the subcontracted works to the Employer. Unless otherwise specified in
the Contract, the Contractor shall submit copies of the Subcontract, the
Subcontractor’s business license and qualification documents to the Employer and
the Supervisor within 7 days after the Subcontract is signed.

Subcontract Management

The Contractor shall submit the list of the Subcontractor’s main construction
management personnel to the Supervisor and implement the real-name management
system for the Subcontractor’s construction personnel, including but not limited
to access management, register and transaction of various licenses.

Subcontract Price

If the Employer is required to pay Subcontract Price to the Subcontractor as
stipulated in effective legal documents, the Employer has the right to deduct
this part of payment from the Project Payment payable to the Contractor.

Transfer of Rights and Interests of Subcontract

If the Subcontractor’s obligations under the Subcontract continue until the
expiration of the Defects Liability Period, the Employer, before the expiration
of the Defects Liability Period, shall have the right to request the Contractor
to transfer the rights and interests under the Subcontract to the Employer and
the Contractor shall transfer them. Unless otherwise specified in the Transfer
Contract, the Subcontractor shall





22

--------------------------------------------------------------------------------

 

 

perform the duties for the Employer after the Transfer Contract comes into
effect.

Where the Employer, the Contractor or the Subcontractor has objection to
relevant rights and obligations, the Employer has the right to deduct this part
of payment from the Project Payment payable to the Contractor until the
objection disappears.

3.4        Custody of the Project and Protection of Finished Products and
Semi-finished Products

(1)         Unless otherwise specified in the Special Terms and Conditions of
the Contract, the Contractor shall be responsible for taking charge of the
Project and materials and equipment related to the Project from the date when
the Construction Site is handed over from the Employer to the Contractor to the
date when the Project Acceptance Certificate is issued.

(2)         In case of any damage to the Project, materials and Engineering
Equipment for the reason of the Contractor during the period when the Contractor
takes charge of the Project, the Contractor shall be responsible for repairing
or replacement and be liable to the increased costs and (or) the delay of
Construction Duration arising therefrom.

(3)         Finished products and semi-finished products manufactured by stages
under the Contract shall be protected by the Contractor before the Project
Acceptance Certificate is issued. In case of any damage to the finished products
or semi-finished products for the reason of the Contractor, the Contractor shall
be responsible for repairing or replacement and be liable to the increased costs
and (or) the delay of Construction Duration arising therefrom.

3.5        Performance Guarantee

Where the Employer requires the performance guarantee from the Contractor, the
Contracting Parties shall provide the method, amount and period of performance
guarantee in the Special Terms and Conditions of the Contract. The performance
guarantee can be the bank guarantee or bonding company guarantee which shall be
agreed by the Contracting Parties in the Special Terms and Conditions of the
Contract.

Where the delay of Construction Duration is caused by the Contractor, the
Contractor shall bear the increased costs for continuing to provide the
performance guarantee.

4.          Project Quality

4.1        Quality Requirements

Project quality standards must comply with current national acceptance
specifications and standards for project construction quality. Any special
standards or requirements for the project quality shall be agreed by the
Contracting Parties in the Special Terms and Conditions of the Contract.

Where any incompliance of project quality with the standards agreed in the
Contract is caused by the Contractor, the Employer has the right to request the
Contractor to rework until the project quality complies with the standards
agreed in the Contract. The Contractor shall be liable to the increased costs
and (or) the delay of Construction Duration arising therefrom.

Quality Management by the Contractor

The Contractor shall, in accordance with the Construction Organization Design,
submit the documents





23

--------------------------------------------------------------------------------

 

 

about the project quality assurance system and measures to the Employer and the
Supervisor, establish a sound quality inspection system and submit the
corresponding project quality documents. The Contractor has the right to refuse
executing wrong instructions against relevant laws and regulations as well as
the Contract issued by the Employer and the Supervisor.

The Contractor shall carry out the quality education and technical training for
construction personnel, assess the labor skills of the construction personnel
regularly and execute the construction specifications and operating instructions
strictly.

The Contractor shall, in accordance with relevant laws and regulations as well
as requirements of the Employer, carry out the whole-process quality inspection
and test for materials, Engineering Equipment and all parts of the Project as
well as construction processes, make detailed records, and prepare the
construction quality report and submit it to the Supervisor for review. In
addition, the Contractor shall, in accordance with relevant laws and regulations
as well as the requirements of the Employer, conduct the sampling test at the
Construction Site, the Project’s check survey and equipment performance test,
provide the test samples, and submit the test reports and measurement results,
and carry out other work.

Quality Inspection and Test by the Supervisor

The Supervisor shall, in accordance with relevant laws and regulations as well
as authorization by the Employer, carry out the inspection and test on all parts
of the Project, construction processes, materials and Engineering Equipment. The
Contractor shall provide conveniences to the inspection and test by the
Supervisor, including for that the Supervisor goes to the Construction Site or
manufacturing and processing places or other places agreed in the Contract to
observe and review the original construction records. The inspection and test
performed by the Supervisor for this purpose shall not alleviate or exempt the
Contractor from the obligations specified in the Contract.

The inspection and test performed by the Supervisor shall not affect the normal
construction. If the inspection and test performed by the Supervisor affect the
normal construction and the construction is unacceptable through the inspection
and test, the Contractor shall bear the costs generated from the impact on the
normal construction and the Construction Duration shall not be extended. If the
construction is acceptable through the inspection and test, the Employer shall
be liable to the increased costs and (or) the delay of Construction Duration.

4.2        Inspection for Concealed Works

Self-inspection by the Contractor

The Contractor shall carry out the self-inspection for concealed parts of the
Project to confirm whether these parts have covering conditions.

Inspection Procedures

Unless otherwise specified in the Special Terms and Conditions of the Contract,
when the concealed parts of the Project have covering conditions after the
self-inspection by the Contractor, the Contractor shall notify the Supervisor to
carry out the inspection in written form 48 hours before joint inspection by the
Parties. The notice shall clearly indicate the inspection contents, time and
place of concealed works with self-inspection records and necessary inspection
data attached.





24

--------------------------------------------------------------------------------

 

 

The Supervisor shall arrive at the site on time to carry out the inspection on
the concealed works, construction processes, materials and Engineering
Equipment. After the Supervisor has confirmed the compliance of quality with the
concealing requirements through inspection and signed on the acceptance records,
the Contractor shall carry out the covering works. If the quality is
unacceptable through the inspection by the Supervisor, the Contractor shall
complete the repair within the period of time determined by the Supervisor and
the Supervisor shall carry out the re-inspection. The Contractor shall be liable
to the increased costs and (or) the delay of Construction Duration.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
if the Supervisor cannot carry out the inspection on time, the Supervisor shall
request for an extension in written form to the Contractor 24 hours before the
inspection, however, the extension shall not exceed 48 hours. If the Project is
delayed due to this, the Construction Duration shall be extended. If the
Supervisor fails to carry out the inspection on time and does not make a request
for an extension, the concealed works shall be deemed to be acceptable through
the inspection and the Contractor can complete the covering work on its own,
make corresponding records and submit them to the Supervisor for signing and
confirmation. If the Supervisor has any doubt about the inspection records
afterwards, Supervisor can carry out re-inspection as per Subclause 5.3.3
[Re-inspection].

Re-inspection

If the Employer or the Supervisor has any doubt about the quality after the
concealed parts of the Project have been covered by the Contractor, the Employer
or the Supervisor can require the Contractor to carry out the drilling detection
on the covered parts or open the covered parts for re-inspection, and the
Contractor shall conduct it in strict accordance with the requirements and
re-cover the parts required to be concealed to their original conditions after
the inspection. If the inspection results prove that the project quality
conforms to the requirements of the Contract, the Employer shall be liable to
the increased costs and (or) the delay of Construction Duration and pay
reasonable profits to the Contractor; if the inspection results prove that the
project quality does not conform to the requirements of the Contract, the
Contractor shall be liable to the increased costs and (or) the delay of
Construction Duration.

Covering by the Contractor without Permission

If the Contractor fails to notify the Supervisor to arrive at the site for
inspection and cover the concealed parts without permission, the Supervisor has
the right to direct the Contractor to carry out the drilling detection or open
the covering parts for re-inspection. The Contractor shall be liable to the
increased costs and the delay of Construction Duration no matter the quality of
the concealed works of the Project is qualified.

4.3        Concealed Works and Intermediate Acceptance

The concealed works and intermediate acceptance shall be handled as per the
agreement of the Parties under the Special Terms and Conditions of the Contract.
If the incompliance of project quality with the standards is caused for the
reason of the Contractor, the Employer has the right to request the Contractor
to take remedial measures at any time until the project quality complies with
the quality standards specified in the Contract. The Contractor shall be liable
to the increased costs and (or) the delay of Construction Duration.





25

--------------------------------------------------------------------------------

 

 

The parts that cannot be remedied shall be handled as per Refusal of Acceptance
for All or Part of the Project.

Quality Test for Project with Dispute

Any dispute between the Contracting Parties on the project quality shall be
subject to verification by the engineering quality testing institution agreed by
the Parties through negotiation. The costs and losses arising therefrom shall be
borne by the Responsible Party. Where the Parties cannot determine a testing
institution through negotiation, the Contractor or the Subcontractor can
authorize the Employer to directly entrust a competent testing institution to
conduction testing and the Contractor or the Subcontractor shall not propose any
objection.

If the Contracting Parties are responsible for these costs and losses, each
party shall bear such costs and losses to the extent of its own
responsibilities.

5.          Safe and Civilized Construction and Environmental Protection

Requirements on Production Safety

During the performance of the Contract, the Contracting Parties shall comply
with the requirements on production safety in the country and place where the
Project is located. If the Contracting Parties have any special requirements,
the Contracting Parties shall specify the standardized compliance objectives for
production safety of construction project and relevant items in the Special
Terms and Conditions of the Contract. The Contractor has the right to refuse any
instructions issued by the Employer and the Supervisor for operation against
rules and construction with risks.

During construction, in case of emergencies such as sudden geological changes
and unknown underground construction obstacles that affect the construction
safety, the Contractor shall report them to the Supervisor and the Employer
timely and the Employer shall order to stop the construction and report it to
relevant administrative departments to take emergency measures in a timely
manner.

The suspension of construction due to the need of production safety shall be
performed as per the Suspension of Construction.

Production Safety Guarantee Measures

The Contractor shall prepare the technical safety measures or special
construction schemes, establish a safe production responsibility system,
security system and education and training system for production safety in
accordance with relevant provisions and shall fulfill the security duties,
prepare the records on production safety of the Project truthfully and accept
the inspection and supervision by the Employer, the Supervisor and the safety
supervision department according to laws and regulations on production safety
and the Contract.

Special Production Safety Items

The Contractor shall carry out the construction, complete the technical
clarification on the safety before commencement and take various safety
protection measures during construction in accordance with relevant laws and
regulations. The personnel engaged in special types of work and employed by the





26

--------------------------------------------------------------------------------

 

 

Contractor for the performance of the Contract shall have accepted special
training and obtained the job certificate issued by relevant management
organizations.

The Contractor shall propose the safety protection measures to the Employer and
the Supervisor before commencement of the construction in sections with power
equipment, transmission lines, underground pipelines, sealed quakeproof
workshops and explosive and inflammable substances as well as in the vicinity of
main street roads. Such measures shall not be taken until the approval has been
obtained from the Employer.

In blasting operation, for construction in radioactive and toxic environment
(including storage, transportation and usage) and construction using toxic and
corrosive articles, the Contractor shall inform the Employer and the Supervisor
in written form 7 days before such construction and report with corresponding
safety protection measures. Such measures shall not be implemented until the
approval has been obtained from the Employer.

The Contractor shall prepare and organize the argumentation in a timely manner
for risky partial works and specific works requiring individual construction
plans and those exceeding certain scale and needing expert argumentation.

Civilized Construction

During the construction period, the Contractor shall take measures to keep the
Construction Site smooth and materials in order. If relevant government
administrative departments in the place where the Project is located have any
special requirements, the construction shall be carried out according to the
special requirements. Any other requirements for civilized construction by the
Contracting Parties shall be specified in the Special Terms and Conditions of
the Contract.

Before handover of the Project, the Contractor shall remove all Engineering
Equipment, excess materials, rubbish and Temporary Works from the Construction
Site, and keep the Construction Site clean and in order. With the written
consent of the Employer, the Contractor shall keep materials, Construction
Equipment and Temporary Works required by the Contractor for fulfilling the
obligations during the Warranty Period at the place specified by the Employer.

Safe and Civilized Construction Cost

Safe and civilized construction cost shall be borne by the Employer and included
in the Total Contract Price. The Contractor shall use the fees for safe and
civilized construction for a specified purpose and record them in the financial
account separately for future reference and shall not use them for other
purposes, or else, the Employer has the right to order the Contractor to correct
it within the specified time limit; if the Contractor fails to correct it within
the specified time limit, the Employer shall have the right to order the
Contractor to suspend the construction and the Contractor shall be liable to the
increased costs and (or) the delay of Construction Duration.

Emergency Treatment

Where the events that jeopardize the project safety occur during the execution
of the Project or the Defects Liability Period, the Supervisor shall notify the
Contractor to carry out the emergency rescue. The Employer has the right to
employ other personnel to perform the rescue if the Contractor claims to be
unable or





27

--------------------------------------------------------------------------------

 

 

reluctant to carry out the rescue. The Contractor shall be liable to the
increased costs and (or) the delay of Construction Duration if the rescue
belongs to the Contractor’s obligations.

Accident Treatment

Any accident occurring during the project construction shall be reported
immediately by the Contractor to the Supervisor who shall immediately inform the
Employer of the accident. The Employer and the Contractor shall organize
personnel and equipment to conduct emergency rescue and repair to decrease
casualties and property loss and prevent accidents from expanding and protect
the accident scene. Any articles requiring moving out of the site shall be
marked and recorded in written form and relevant evidences shall be kept
properly. The Employer and the Contractor shall, in accordance with relevant
national regulations, report the accident and emergency measures being taken to
relevant departments in a truthful manner.

Where the Contractor and the Subcontract are slack to handle the accident, the
Employer has the right to directly handle the accident. The Contractor and the
Subcontractor shall suffer all consequences arising therefrom.

Safety Responsibilities of the Contractor

The Contractor shall be responsible for the compensation for the casualties and
property losses of the Employer, the Supervisor and the third party caused by
the Contractor at the Construction Site and its adjacent areas.

Labor Protection

The Contractor shall arrange the labor and rest time of construction personnel
at site in accordance with laws and regulations to ensure the rest time of
workers and pay reasonable remunerations and costs to them. The Contractor shall
handle necessary certificates, permits, insurances and registration for all
personnel employed to perform the Contract according to the laws, and the
Contractor shall urge the Subcontractor to handle necessary certificates,
permits, insurances and registrations for all personnel employed by the
Subcontractor.

The Contractor shall ensure the labor safety of construct personnel at site in
accordance with laws, provide relevant labor protection and take effective labor
protection measures including prevention of dust, reduction of noise, control of
harmful gas and safety guarantee for working under high-temperature, high-cold
environment and working at heights according to the national regulations on
labor protection. If the Contractor’s employees have any injuries during
construction, the Contractor shall take effective measures for rescue and
treatment immediately.

The Contractor shall arrange the working time in accordance with laws to ensure
that the employees can have the right of rest and vacation. If the vacation is
taken up or the working time is delayed due to special requirements for the
project construction, they shall not exceed the limit specified by laws and
relevant vacation shall be added or salaries shall be paid according to laws.

Living Conditions

The Contractor shall provide necessary accommodation conditions and living
conditions for all personnel employed to perform the Contract. The Contractor
shall take effective measures to prevent the infectious





28

--------------------------------------------------------------------------------

 

 

disease, to ensure the health of construction personnel, and shall regularly
carry out professional inspection and treatment on epidemic prevention and
sanitation of the Construction Site, living base of construction personnel and
the Project. For the Construction Site that is far away from town, all necessary
medical personnel and facilities for injury prevention and control and emergency
treatment shall be provided.

Environmental Protection

The Contractor shall list the specific measures for environmental protection in
the construction organization design. During the performance of the Contract,
the Contractor shall take reasonable measures to protect the environment of the
Construction Site. For any atmosphere, water, noise and solid waste pollution
possibly caused during the construction, all feasible and specific preventive
measures shall be taken.

The Contractor shall be responsible for infringement damage compensation of
environmental pollution due to its own reasons. If the construction is suspended
due to disputes caused by the above-mentioned environmental pollution, the
Contractor shall be liable to the increased costs and (or) the delay of
Construction Duration.

6.          Construction Duration and Progress

6.1        Construction Organization Design

6.1.1        Contents of Construction Organization Design

The construction organization design shall include the following contents:

(1)         Construction Scheme;

(2)         Layout Plan of the Construction Site;

(3)         Construction Schedule and Guarantee Measures;

(4)         Labor and Material Supply Plan;

(5)         Selection of Construction Machines;

(6)         Quality Assurance Systems and Measures;

(7)         Measures for Safe Production and Civilized Construction;

(8)         Measures for Environmental Protection and Cost Control;

(9)         Other matters agreed by the Contracting Parties.

6.1.2     Submittal and Modification of Construction Organization Design

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall submit the detailed construction organization design to the
Supervisor and the Supervisor shall report it to the Employer within 14 days
after the signing of the Contract but not later than the date 7 days before the
Commencement Date as noted in Subclause 7.3.2 [Notice to Proceed]. Unless
otherwise specified in the Special Terms and Conditions of the Contract, the
Employer and the Supervisor shall confirm or propose the recommendations of
modification within 7 days after the Supervisor receives the construction
organization design. The Contractor shall at its own costs modify and improve
the reasonable recommendations and requirements proposed by the Employer and the
Supervisor. If the construction organization design is to be modified based on
the actual conditions of the Project, the Contractor shall submit the modified
construction organization design to the Employer and the Supervisor.





29

--------------------------------------------------------------------------------

 

 

The Construction Schedule shall be prepared and modified in accordance with
[Construction Schedule].

6.2        Commencement

6.2.1        Preparation for Commencement

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall submit the application form of project commencement to the
Supervisor within the period agreed in Construction Organization Design and the
application form shall be implemented after the Supervisor submits it to the
Employer for approval. The application form of commencement shall describe the
implementation conditions of construction roads, Temporary Facilities,
materials, Engineering Equipment, Construction Equipment and personnel necessary
for normal construction based on the Construction Schedule as well as the
project progress arrangement in details.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contracting Parties shall complete the preparation work for commencement
according to the agreements.

6.2.2        Notice to Proceed

The Employer shall obtain the permits necessary for the project construction
according to the law. With the consent of the Employer, the Notice to Proceed
issued by the Supervisor shall comply with the law. The Supervisor shall give
the Notice to Proceed to the Contractor 7 days before the Planned Commencement
Date. The Construction Duration shall be from the Commencement Date specified in
the Notice to Proceed.

Unless otherwise agreed in the Special Terms and Conditions of the Contract, if
the Supervisor fails to give the Notice to Proceed within 90 days from the
Planned Commencement Date for the reason of the Employer, the Contractor shall
have the right to make a request for price adjustment or termination of the
Contract. The Employer shall be liable to the increased costs and (or) the delay
of Construction Duration and pay reasonable profits to the Contractor.

Surveying and Setting Out

Unless otherwise agreed in the Special Terms and Conditions of the Contract, the
Contractor shall be responsible for carrying out all the surveying and setting
out during construction and providing personnel with relevant qualifications,
qualified instruments, devices and other articles. The Contractor shall correct
the Construction Site, elevation, size or any error of benchmark, and shall be
responsible for positioning of each part of the Project.

The Contractor shall be responsible for the protection of surveying markers
including benchmarks at the Construction Site during construction.

6.3.       Delay of Construction Duration

If the delay of Construction Duration is caused by the Contractor, the method
for calculating the liquidated damages for overdue completion and the upper
limit of liquidated damages for overdue completion can be specified in the
Special Terms and Conditions of the Contract. After the Contractor pays the
liquidated damages for overdue completion, this will not exempt the Contractor
from the obligations to continue to complete the Project and repair the defects.





30

--------------------------------------------------------------------------------

 

 

When the Contractor meets any adverse material conditions or abnormal extreme
weather conditions, the Contractor shall take reasonable measures to overcome
the adverse material conditions or abnormal extreme weather conditions for
purpose of continuous construction, and inform the Employer and the Supervisor
of these measures timely. The Supervisor shall timely give an instruction with
the consent of the Employer; in case of any change, the changed instruction
shall prevail.

Suspension of Construction for the Reason of the Contractor

If the suspension of construction is caused by the Contractor, the Contractor
shall be liable to the increased costs and (or) the delay of Construction
Duration. If the Contractor does not resume the construction within 84 days
after receiving the instruction for resuming the construction from the
Supervisor, it shall be deemed that the Contractor cannot continue to perform
the Contract.

Instruction for Suspension of Construction

Where the Supervisor considers that it is necessary, after obtaining the
approval from the Employer, the Supervisor can give the instruction of
suspension of construction to the Contractor and the Contractor shall suspend
the construction based on the instruction of the Supervisor.

Suspension of Construction in Emergency

If the suspension of construction is required due to the emergency conditions,
the Contractor shall inform the Supervisor and Employer timely. The Supervisor
shall give the instruction within 24 hours after receiving the notice.

Resuming after Suspension of Construction

After the suspension of construction, the Employer and the Contractor shall take
effective measures to actively eliminate the effect of suspension of
construction. Before resuming the construction, the Supervisor shall determine
the loss caused by the suspension of construction with the Employer and the
Contractor and determine the resuming conditions of the Project. Where the
Project meets the resuming conditions, the Supervisor shall give the notice of
resuming the construction to the Contractor after obtaining the approval of the
Employer and the Contractor shall resume the construction according to the
requirements of notice of resuming the construction.

If the Contractor delays and refuses resuming the construction for no reason,
the Contractor shall be liable to the increased costs and delay of Construction
Duration arising therefrom.

Custody of the Project during Suspension of Construction

During the suspension of construction, the Contractor shall be responsible for
properly taking charge of the Project and providing the safety guarantee and the
increased costs shall be borne by the Responsible Party.

Measures for Suspension of Construction

During the suspension of construction, the Employer and the Contractor shall
take necessary measures to ensure the quality and safety of the Project and
prevent losses from expanding due to suspension of construction.





31

--------------------------------------------------------------------------------

 

 

7.          Materials and Equipment

7.1        Materials and Engineering Equipment Supplied by the Employer

If the Employer provides the materials and Engineering Equipment by itself, the
Employer shall, at the time of signing the Contract, specify the type,
specification, model, quantity, unit price, quality grade and delivery place of
materials and Engineering Equipment in Attachment List for Materials and
Equipment Supplied by the Employer to the Special Terms and Conditions of the
Contract.

The Contractor shall inform the Employer of the mobilization of materials and
Engineering Equipment supplied by the Employer in written form 30 days in
advance through the Supervisor.

Materials and Engineering Equipment Purchased by the Contractor

Where the Contractor is responsible for purchasing materials and Engineering
Equipment, the Contractor shall purchase them in accordance with the design
requirements and relevant standards. The Contractor shall also provide the
certificate of product qualification and ex-factory certificate to ensure the
quality of materials and Engineering Equipment.

Acceptance and Rejection of Materials and Engineering Equipment

The quality of materials and Engineering Equipment purchased by the Contractor
shall be qualified. The Contractor shall inform the Supervisor to inspect the
materials and Engineering Equipment 24 hours before arrival. The permanent
equipment and materials shall be manufactured and produced by the Contractor in
accordance with relevant quality standards. The Contractor shall submit samples
of materials and relevant data to the Supervisor and shall obtain the consent of
the Supervisor before using the materials or Engineering Equipment.

Where the materials and Engineering Equipment purchased by the Contractor do not
conform to the design or relevant standard requirements, the Contractor shall
transport the materials and Engineering Equipment that do not conform to the
design or relevant standard requirements out of the Construction Site within a
reasonable time required by the Supervisor and shall repurchase the materials
and Engineering Equipment conforming to the requirements. The Contractor shall
be liable to the increased costs and (or) the delay of Construction Duration.

Storage and Use of Materials and Engineering Equipment Purchased by the
Contractor

The Contractor shall properly store the purchased materials and Engineering
Equipment and the Contractor shall bear relevant storage costs. Where the
materials and Engineering Equipment must be inspected or tested before use
according to the law, the Contractor shall carry out the inspection or test
according to the requirements of the Supervisor. The Contractor shall bear the
inspection or test expenses and do not use the unqualified ones.

When the Employer or the Supervisor finds that the Contractor uses the materials
and Engineering Equipment that do not conform to the design or relevant
standards and requirements, the Employer or the Supervisor has the right to
require the Contractor to repair, remove or repurchase the materials and
Engineering Equipment. The Contractor shall be liable to the increased costs and
(or) the delay of the





32

--------------------------------------------------------------------------------

 

 

Construction Duration.

Prohibition of Use of Unqualified Materials and Engineering Equipment

The Supervisor has the right to reject the unqualified materials or Engineering
Equipment provided by the Contractor and require the Contractor to replace such
materials or equipment without delay. The Supervisor shall carry out the
inspection and test again after replacement and the Contractor shall be liable
to the increased costs and (or) the delay of Construction Duration.

If the Supervisor finds that the Contractor uses unqualified materials and
Engineering Equipment, the Contractor shall immediately make correction as per
the Supervisor’s instruction and shall prohibit using unqualified materials and
Engineering Equipment in the Project.

Sample

Submission and Sealing of Samples

The type, name, specification and quantity of materials or Engineering Equipment
samples required to be submitted by the Contractor shall be specified in the
Special Terms and Conditions of the Contract. The submission procedures of
samples are as follows:

(1)         The Contractor shall submit the samples to the Supervisor 28 days
before the scheduled procurement. The samples submitted by the Contractor shall
come from the actual production places of supplied materials. The specification
and quantity of provided samples can sufficiently indicate that the quality,
model, color, surface treatment, texture, error and other required
characteristics of materials or Engineering Equipment.

(2)         During each submission of samples, the Contractor shall attach it
with the declaration form, clearly specifying the relevant data and documents of
the submitted samples and indicating the drawing number corresponding to each
sample. An opinion column shall be reserved for the reply of the Supervisor. The
Supervisor shall reply the approval opinions on the samples confirmed and signed
by the Employer to the Contractor within 7 days after receiving the samples
submitted by the Contractor.

(3)         The samples approved and confirmed by the Employer and the
Supervisor shall be sealed as per the agreed method and the sealed samples shall
be one of the standard sample for testing relevant parts of the Project. The
Contractor shall not use any materials or Engineering Equipment inconsistent
with the samples in the course of the construction.

(4)         The approval and confirmation of samples by the Employer and the
Supervisor shall be only used for confirming the characteristics or applications
of relevant materials or Engineering Equipment and shall not be understood as
the modification or change of the Contract nor alleviate or exempt the
Contractor from any responsibilities and obligations. If the sealed samples
modify or change the provisions of the Contract, the Contracting Parties shall
confirm it in the form of a written agreement.

Storage of Samples

The approved samples shall be sealed and stored on site by the Supervisor. The
Contractor shall provide a suitable and fixed place on site for storage of
samples and keep them in good and suitable storage conditions.





33

--------------------------------------------------------------------------------

 

 

Replacement of Materials and Engineering Equipment

If the substitute materials and Engineering Equipment are used in the following
occasions, the Contractor shall replace them according to the procedures agreed
in Subclause 8.7.2:

(1)         If they are prohibited by law which comes into effect after the Base
Date;

(2)         If the Employer requires to use the substitutes;

(3)         If the substitutes must be used due to other reasons.

The Contractor shall inform the Supervisor in written form 28 days before the
use of the substitute materials and Engineering Equipment and attach the
following documents:

(1)         The name, quantity, specification, model, brand, performance, price
and other relevant data of the replaced materials and Engineering Equipment;

(2)         The name, quantity, specification, model, brand, performance, price
and other relevant data of the substitutes;

(3)         Difference between the substitutes and the replaced ones and impact
of the substitutes on the Project;

(4)         Price difference between the substitutes and the replaced ones;

(5)         Reasons and causes for the use of the substitutes;

(6)         Other documents required by the Supervisor.

The Supervisor shall give a written instruction confirmed and signed by the
Employer to the Contractor within 14 days after receiving the notice. If the
Supervisor gives the written instruction after that time, it is deemed that the
Employer and the Supervisor agree to use the substitutes.

If the Employer agrees to use the substitute materials and Engineering
Equipment, the price of substitute materials and Engineering Equipment shall be
confirmed based on the price of the same item in Priced Bill of Quantities or
Budget Statement. If there is no same item, the price shall be confirmed by
reference to the price of similar item. If there are no same and similar items,
according to the principle of reasonable composition between cost and profit,
the price shall be confirmed by the Contracting Parties under [Negotiation or
Determination].

Construction Equipment and Temporary Facilities

Construction Equipment and Temporary Facilities Provided by the Contractor

The Contractor shall timely provide the Construction Equipment and build
Temporary Facilities according to the requirements in Contract Schedule. The
Contractor’s Equipment entering the Construction Site can be used only after
being inspected by the Supervisor. If the Contractor replaces the Contractor’s
Equipment as agreed in the Contract, the Contractor shall report it to the
Supervisor for approval.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall bear the costs for building the Temporary Facilities on its
own. If temporary land occupation is required, the Employer shall handle the
application formalities and bear corresponding costs.

Construction Equipment and Temporary Facilities Provided by the Employer

The Construction Equipment or Temporary Facilities provided by the Employer
shall be specified in the Special Terms and Conditions of the Contract.





34

--------------------------------------------------------------------------------

 

 

Increase or Replacement of Construction Equipment Required by the Contractor

When the Construction Equipment used by the Contractor cannot meet the Contract
Schedule and (or) the quality requirements, the Supervisor has the right to ask
the Contractor to increase or replace the Construction Equipment. The Contractor
shall increase or replace them timely and be liable to the increased costs and
(or) the delay of Construction Duration.

Special Requirements on Materials and Equipment

The materials, Engineering Equipment and Construction Equipment transported by
the Contractor to the Construction Site as well as the Temporary Facilities
built at the Construction Site must be used for the Project only, including
spare parts, installation tools and data. Without the approval of the Employer,
the Contractor shall not transport them out of the Construction Site or use them
for other purposes. After the approval of the Employer, the Contractor can
remove idle Construction Equipment and other items as per the Construction
Schedule.

Test Equipment and Testers

The Contractor shall carry out the on-site material test in accordance with the
Contract or the Supervisor’s instructions and the Contractor shall provide the
test site, testers, test equipment and other necessary test conditions. If
necessary, the Supervisor can use the test site, test equipment and other test
conditions provided by the Contractor to carry out the material review test for
the purpose of project quality inspection and the Contractor shall give relevant
assistance.

The Contractor shall provide test equipment, sampling device, test site and test
conditions according to the Special Condition of Contract and submit relevant
Mobilization Schedule to the Supervisor.

The test equipment provided by the Contractor shall conform to the requirements
of corresponding test procedures and shall be inspected by the competent testing
institution. Before the test equipment are used formally, the equipment shall be
calibrated jointly by the Supervisor and the Contractor.

The Contractor shall submit the list of testers, their positions, qualification
certificates and other certification materials to the Supervisor, and the
testers shall be familiar with relevant inspection and test. The Contractor
shall be responsible for correctness of the test procedures of the testers and
test results.

Sampling

If the test is a self-test, the Contractor can carry out the sampling
separately. If the test is a spot check by the Supervisor, the sampling can be
carried out by the Supervisor or by the testers of the Contractor under the
supervision of the Supervisor.

Test and Inspection of Materials, Engineering Equipment and Works

The Contractor shall carry out the test and inspection on materials, Engineering
Equipment and works as agreed in the Contract and provide necessary test data
and original records about quality inspection of the above-mentioned materials,
Engineering Equipment and works for the Supervisor. Where the test and
inspection are jointly carried out by the Supervisor and the Contractor as
specified in the Contract, necessary test data and original records shall be
provided by the Contractor.





35

--------------------------------------------------------------------------------

 

 

Where the test is a self-test, the Contractor can carry out the test separately.
Where the test is a spot check by the Supervisor, the Supervisor can carry out
the test separately or the Contractor and the Supervisor jointly carry out the
test. Where the Contractor disagrees with the results of test carried out by the
Supervisor separately, the Contractor can apply for carrying out the test
jointly again. Where it is agreed to carry out the test jointly and the
Supervisor fails to participate in the test as agreed, the Contractor can carry
out the test on its own and submit the test results to the Supervisor and the
Supervisor shall accept the test results.

Where the Supervisor has any objection to the test and test results of the
Contractor or asks the Contractor to carry out the test and inspection again to
ascertain the reliability of the Contractor’s test and inspection results, the
test can be carried out by the Supervisor and the Contractor jointly. Where the
retest and re-inspection results prove that the quality of such materials,
Engineering Equipment or the works do not conform to the requirements of the
Contract, the Contractor shall be liable to the increased costs and (or) the
delay of Construction Duration. Where the retest and re-inspection results prove
that the quality of such materials, Engineering Equipment or the works conforms
to the requirements of the Contract, the Employer shall be liable to the
increased costs and (or) the delay of Construction Duration.

Site Process Test

The Contractor shall conduct site process test according to the Contract or the
Supervisor’s instructions. For large site process test, if the Supervisor
considers it necessary, the Contractor shall prepare the process test plan
according to the process test requirements proposed by the Supervisor, and
submit it to the Supervisor for review.

8.          Changes

8.1        Scope of Changes

Unless otherwise specified in Special Terms and Conditions of the Contract,
changes shall be made in accordance with this Clause in case of the following
occasions in the performance of the Contract:

(1)         Increase or decrease any work in the Contract or supplement extra
work;

(2)         Cancel any work in the Contract excluding the work shifted to others
for implementation;

(3)         Change the quality standards or other character of any the work in
the Contract;

(4)         Change the base line, elevation, position and size of the works;

(5)         Change the time arrangement or implementation sequence of the works.

Changing Right

Both the Employer and the Supervisor can propose changes. Change instructions
shall be issued by the Supervisor after being approved by the Employer. The
Contractor can implement the changes only after receiving the change order
signed and confirmed by the Employer. The Contractor shall not change any part
of the works without permission.

In case of design change, the Designer shall provide the changed drawings and
descriptions. Where the change is beyond the scope of original design standard
or approved construction scale, the Employer shall timely handling the planning,
design changes and other approval procedures.





36

--------------------------------------------------------------------------------

 

 

Changing Procedures

Changes Proposed by the Employer

For changes proposed by the Employer, the Supervisor shall issue a change order
to the Contractor, describing the planned changed scope of works and changed
contents.

Changes Suggestion Proposed by the Supervisor

Where the Supervisor proposes the change suggestion, the Supervisor shall
deliver a change plan in written form to the Employer, describing the planned
changed scope of work and changed contents and reasons as well as the impact on
Contract Price and Construction Duration after change. Where the Employer agrees
with these changes, the Supervisor shall issue the change order to the
Contractor. Otherwise, the Supervisor has no right to issue the change order
without permission.

Change Implementation

After receiving the change order issued by the Supervisor, where the Contractor
considers that it is unfeasible, the Contractor shall immediately give reasons.
Where the Contractor considers that it is feasible, the Contractor shall give
written instructions to the impact of change implementation on the Contract
Price and Construction Duration and the valuation of change shall be determined
by Contracting Parties in accordance with Valuation of Change.

9.          Contract Price, Measurement and Payment

9.1        Form of Contract Price

The Employer and Contractor shall select one of the following forms of Contract
price from the Contract Agreement:

1.          Unit Price Contract

The Unit Price Contract is a construction contract for construction works, under
which the Contracting Parties agree that the Contract Price shall be calculated,
adjusted and determined based on the Bill of Quantities and the Comprehensive
Unit Price. The Contract Unit Price shall be not adjusted within the agreed
scope. The risk range included in the comprehensive unit price and the
calculation method for risk costs shall be agreed by the Contracting Parties in
Special Terms and Conditions of the Contract. Besides, the adjustment method for
the Contract Price beyond the risk range shall also be agreed. The adjustment
arising from market price fluctuation shall be conducted as per [Adjustment due
to Market Price Fluctuation].

2.          Lump Sum Contract

The Lump Sum Contract is a construction contract for construction works, under
which the Contracting Parties agree that the Contract Price shall be calculated,
adjusted and determined based on the Construction Drawing, Priced Bill of
Quantities or Budget Statement and relevant conditions. The contract lump sum
shall be not adjusted within the agreed scope. The risk range included in the
lump sum and the calculation method for risk costs shall be agreed by the
Contracting Parties in Special Terms and Conditions of the Contract. Besides,
the adjustment method for the Contract Price beyond the risk range shall also be
agreed. The adjustment arising from market price fluctuation shall be conducted
as per [Adjustment due to Market





37

--------------------------------------------------------------------------------

 

 

Price Fluctuation]. The adjustment arising from change in laws shall be
conducted as per [Adjustment due to Change in Laws].

3.          Other Price Forms

The Contracting Parties can agree on other forms of Contract Price in Special
Terms and Conditions of the Contract.

9.2        Payment of Progress Payment

Payment Term

Unless otherwise specified in Special Terms and Conditions of the Contract,
payment term shall be consistent with the measurement cycle as per [Measurement
Cycle].

Preparation of Progress Payment Application Form

Unless otherwise specified in Special Terms and Conditions of the Contract,
Progress Payment Application Form shall include the following contents:

(1)         The amount corresponding to completed work up to this payment term;

(2)         Increased and deducted change amount as per [Change];

(3)         Payable advance payment and deductible returned advance as per
[Advance];

(4)         Quality Guarantee Deposit that shall be deducted as per [Quality
Guarantee Deposit];

(5)         Claim amount to be increased and deducted as per [Claim];

(6)         Modification for the errors in the issued Payment Certificate for
Progress Payment and the amount to be paid or deducted from this Progress
Payment;

(7)         Other amount to be increased and deducted as agreed in the Contract.

Submission of Progress Payment Application Form

Review and Payment of Progress Payment

(1)         Unless otherwise specified in Special Terms and Conditions of the
Contract, the Supervisor shall review and report it to the Employer within 7
days after receiving Progress Payment Application Form and relevant data from
the Contractor and the Employer shall finish the approval and issuance of the
Payment Certificate for Progress Payment within 7 days after receiving the
application form.

In case of any objection to the Progress Payment Application Form submitted by
the Contractor, the Employer and Supervisor have the right to require the
Contractor to correct such form and provide supplementary data. Afterwards, the
Contractor shall submit the corrected Progress Payment Application Form. The
Supervisor shall review and report it to the Employer within 7 days after
receiving Progress Payment Application Form corrected by the Contractor and
relevant data and the Employer shall issue a temporary Payment Certificate for
Progress Payment for part without objection within 7 days after receiving the
Progress Payment Application Form and relevant data reported by the Supervisor.

(2)         Unless otherwise specified in Special Terms and Conditions of the
Contract, the Employer shall make the payment with 14 days after signing and
issuing Payment Certificate for Progress Payment or temporary Payment
Certificate for Progress Payment. If the Employer fails to pay it within due
date, the Employer shall pay the liquidated damages according to the benchmark
interest rate for the loan of the same kind and in the same period issued by
People's Bank of China.





38

--------------------------------------------------------------------------------

 

 

(3)         Issuing the Payment Certificate for Progress Payment or temporary
Payment Certificate for Progress Payment by the Employer doesn’t mean that the
Employer agrees, approves or accepts corresponding work completed by the
Contractor.

Correction of Progress Payment

In case of any error, omission or repetition in the issued Payment Certificate
for Progress Payment through staged summary and review, both the Employer and
the Contractor have the right to propose any correction application. The
corrected price approved by the Employer and the Contractor shall be paid or
deducted from the next payment of the Progress Payment.

10.        Acceptance and Project Commissioning

10.1      Completion Acceptance

10.1.1        Completion Acceptance Conditions

The Contractor can apply for the completion acceptance for the works conforming
to the following conditions:

(1)         Except for the punch-list items and defect repair works agreed by
the Employer, all the works within the scope of the Contract and relevant work,
including the tests, commissioning and inspections required by the Contract are
completed and they conform to the requirements of the Contract;

(2)         The punch list, the list of defect repair work and corresponding
construction plan have been prepared according to the Contract;

(3)         The completion data has been prepared according to the contents and
the number of copies agreed in the Contract.

Completion Acceptance Procedures

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the completion acceptance applied by the Contractor shall be carried out
according to the following procedures:

(1)         The Contractor submits an application report for completion
acceptance to the Supervisor and the Supervisor shall finish the review of the
application report within 14 days after receiving it and submit it to the
Employer. After review, if the Supervisor considers that the works fail to meet
the acceptance conditions, the Supervisor shall notify the Contractor of the
work contents to be finished by the Contractor before the completion acceptance.
After finishing all the work notified by the Supervisor, the Contractor shall
submit the application report for completion acceptance again.

(2)         After review, if the Supervisor considers that the works meet the
completion acceptance conditions, the Supervisor shall submit the application
report for completion acceptance to the Employer. The Employer shall finish the
approval within 28 days after receiving the application report for completion
acceptance reviewed by the Supervisor and organize the related personnel such as
the Supervisor, the Contractor and the Designer to finish the completion
acceptance.

(3)         If the completion acceptance is qualified, the Employer shall issue
the Project Acceptance Certificate to the Contractor within 14 days after the
completion acceptance is qualified. In the event that the Employer





39

--------------------------------------------------------------------------------

 

 

fails to issue the Project Acceptance Certificate within the specified period
without justified reasons, the Project Acceptance Certificate shall be deemed as
being issued since the 15th day after the completion acceptance is qualified.

(4)         In the event that the completion acceptance is not qualified, the
Supervisor shall give instructions as per the acceptance opinions to require the
Contractor to re-work, repair the unqualified works or to take other remedial
measures. The Contractor shall be liable to the increased costs and (or) the
delay of the Construction Duration. After the re-work and repair for the
unqualified works are completed or other remedial measures are taken by the
Contractor, the application report for completion acceptance shall be
re-submitted and the completion acceptance shall be carried out again as per the
procedures herein.

(5)         If the Project has not been accepted or fails to pass the
acceptance, but the Employer puts it into operation without permission, the
Project Acceptance Certificate shall be issued to the Contractor within 7 days
after the occupied works are transferred. If the Employer fails to issue the
Project Acceptance Certificate within the above mentioned period without
justified reasons, the Project Acceptance Certificate shall be deemed as being
issued since the 15th day after the occupied works are transferred.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
if the Employer fails to organize the completion acceptance and issue the
Project Acceptance Certificate in accordance with the provisions in this clause,
the Employer shall pay the liquidated damages according to the benchmark
interest rate for the loan of the same kind in the same period issued by
People's Bank of China based on the singed Contract Price as the cardinal number
for each overdue day.

Completion Date

If the Works pass the completion acceptance, the Actual Completion Date should
be the date when the Contractor submits the application report for completion
acceptance, and the date shall be clearly indicated on the Project Acceptance
Certificate. if the completion acceptance fails to be finished within 42 days
after the date when the Supervisor receives the application report for
completion acceptance for the reason of the Employer, or the Employer does not
issue the Project Acceptance Certificate after the completion acceptance, the
Actual Completion Date should be the date when the application report for
completion acceptance is submitted. If the completion acceptance is not carried
out for the Works and the Employer puts it into operation without permission,
the Actual Completion Date should be the date when the occupied works are
transferred.

Refuse to Accept All or Part of the Works

For the works failing to pass the completion acceptance, the Contractor shall
conduct the completion acceptance again after rectification. If the works are
still unqualified after the second completion acceptance and no remedial measure
is applicable, the Employer can refuse to accept the unqualified works. If any
other works cannot be normally used due to the unqualified works, the Contractor
shall take measures to guarantee the normal usage of the relevant works, and the
Contractor shall be liable to the increased costs and (or) the delay of the
Construction Duration arising therefrom.

10.1.2         Handover and Acceptance of All and Part of the Works

Unless otherwise specified in Special Terms and Conditions of the Contract, the
Contracting Parties shall finish the handover of the works within 7 days after
the issuance of the Project Acceptance Certificate.





40

--------------------------------------------------------------------------------

 

 

If the Contractor refuses to handover the works without justified reasons, the
Contractor shall bear various expenses related to taking charge of the Project,
finished product protection and storage. The Contracting Parties can otherwise
specify the default responsibilities of the Contractor for the refusal of the
works handover in the Special Terms and Conditions of the Contract.

10.2      Demobilization

Demobilization

After the Project Acceptance Certificate is issued, the Contractor shall clean
the Construction Site according to the following requirements:

(1)         All the wastes left have been removed out of the Construction Site;

(2)         The Temporary Works have been dismantled and the site has been
cleaned, leveled or recovered;

(3)         The personnel, Contractor’s Construction Equipment and residual
materials, including the waste Construction Equipment and materials, which
should be demobilized and removed according to the Contract, have been
demobilized and removed from the Construction Site as planned;

(4)         The construction debris in surrounding area of the Construction Site
and on the nearby road and river has been completely removed;

(5)         Other Construction Site clearing work has been finished completely.

The demobilization cost at the Construction Site shall be borne by the
Contractor. The Contractor shall finish the demobilization work within the time
limit agreed in the Special Terms and Conditions of the Contract. If the
demobilization is not completed within the time limit, the Employer has the
right to sell or treat the items left by the Contractor at the Employer's own
will, and the expenses incurred therefrom shall be borne by the Contractor. The
Employer's gains generated from selling the items left by the Contractor shall
be returned to the Contractor after necessary expenses being deducted.

Ground Surface Recovery

The Contractor shall recover the temporarily occupied land and clean the site
according to the requirements of the Employer. If the Contractor fails to
recover the temporarily occupied land according to the requirements of the
Employer, or the site cleaning fails to meet the requirements of the Contract,
the Employer has the right to entrust other personnel to recover or clean the
site, and the expenses incurred therefrom shall be borne by the Contractor.

11.        Completion Settlement

11.1      Completion Settlement Application

Unless otherwise specified in the Special Terms and Conditions of the Contract,
within 28 days after project completion acceptance is qualified, the Contractor
shall submit the Completion Settlement Application Form and the complete
settlement data to the Employer and the Supervisor. The data list and the number
of copies together with other requirements related to Completion Settlement
Application Form shall be agreed by the Contracting Parties in the Special Terms
and Conditions of the Contract.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Completion Settlement Application Form shall include the following contents:





41

--------------------------------------------------------------------------------

 

 

(1)         Contract Price in completion settlement;

(2)         The amount the Employer has paid to the Contractor;

(3)         Detained Quality Guarantee Deposit;

(4)         The Contract Price the Employer shall pay to the Contractor.

11.2      Completion Settlement Verification

(1)         Unless otherwise specified in the Special Terms and Conditions of
the Contract, the Supervisor shall complete the verification and submit it to
the Employer within 14 days after receiving the Completion Settlement
Application Form. The Employer shall finish review and approval within 14 days
after receiving the Completion Settlement Application Form verified and
submitted by the Supervisor and the Supervisor shall sign and issue the
Completion Payment Certificate signed and confirmed by the Employer to the
Contractor. In the event that the Supervisor or the Employer has any objection
to the Completion Settlement Application Form, the Supervisor or the Employer
has the right to ask the Contractor to correct it and provide supplementary data
and the Contractor shall submit the corrected Completion Settlement Application
Form.

In the event that the Employer fails to finish the review and approval and
raises no objection within 28 days after receiving the Completion Settlement
Application Form submitted by the Contractor, it shall be deemed that the
Employer has approved the Completion Settlement Application Form submitted by
the Contractor and that the Employer has signed and issued the Completion
Payment Certificate since the 29th day after receiving the Completion Settlement
Application Form submitted by the Contractor.

(2)         Unless otherwise specified in the Special Terms and Conditions of
the Contract, the Employer shall make the completion payment to the Contractor
within 14 days after signing and issuing the Completion Payment Certificate. In
the event that the Employer fails to make the payment within the time limit, the
Employer shall pay liquidated damages according to the benchmark interest rate
issued by the People’s Bank of China for the loan of the same kind in the same
period. In the event that the Employer delays in making the payment for more
than 56 days, the Employer shall pay liquidated damages according to the
interest rate twice as much as the benchmark interest rate issued by the
People’s Bank of China for the loan of the same kind in the same period.

(3)         Where the Contractor has any objection to the Completion Payment
Certificate signed and confirmed by the Employer, the Contractor shall raise the
objection within 7 days after receiving the Completion Payment Certificate
signed and confirmed by the Employer and the Contracting Parties shall review
according to the methods and procedures specified in the Special Terms and
Conditions of the Contract or handle the objection according to [Dispute
Settlement]. For the part without objections, the Employer shall sign and issue
temporary Completion Payment Certificate and make the payment according to
Subclause (2). Where the Contractor raises no objections within the time limit,
it shall be deemed that the Contractor accepts the approval results of the
Employer.

11.3      Final Settlement

11.3.1        Final Settlement Application Form





42

--------------------------------------------------------------------------------

 

 

(1)         Unless otherwise specified in the Special Terms and Conditions of
the Contract, the Contractor shall submit the Final Settlement Application Form
in the number of copies specified in the Special Terms and Conditions of the
Contract and relevant supporting evidence to the Employer within 7 days after
the Termination Certificate for Defects Liability Period is issued.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Final Settlement Application Form shall clearly list the Quality Guarantee
Deposit, deductible Quality Guarantee Deposit and the increased and reduced
expenses during the Defects Liability Period.

(2)         In the event that the Employer has any objection to the Final
Settlement Application Form, the Employer has the right to require the
Contractor to make correction and provide supplementary data and the Contractor
shall submit the corrected Final Settlement Application Form to the Employer.

11.3.2        Final Settlement Certificate and Payment

(1)         Unless otherwise specified in the Special Terms and Conditions of
the Contract, the Employer shall finish review and approval and issue Final
Settlement Certificate to the Contractor within 14 days after receiving the
Final Settlement Application Form submitted by the Contractor. In the event that
the Employer fails to finish the review and approval and raises no objection
within the time limit, it shall be deemed that the Employer agrees with the
Final Settlement Application Form submitted by the Contractor and that the Final
Settlement Application Form submitted by the Contractor is deemed to be issued
since the 15th day after the Employer receives the Final Settlement Application
Form submitted by the Contractor.

(2)         Unless otherwise specified in the Special Terms and Conditions of
the Contract, the Employer shall make the payment within 7 days after the Final
Settlement Certificate is issued. In the event that the Employer fails to make
the payment within the time limit, the Employer shall pay liquidated damages
according to the benchmark interest rate issued by the People’s Bank of China
for the loan of the same kind in the same period. In the event that the Employer
delays in making the payment for more than 56 days, the Employer shall pay
liquidated damages according to the interest rate twice as much as the benchmark
interest rate issued by the People’s Bank of China for the loan of the same kind
in the same period.

(3)         In the event that the Contractor has any objection to the Final
Settlement Certificate issued by the Employer, the objection shall be handled
according to [Dispute Settlement].

12.        Breach of Contract

12.1      Breach by the Employer

12.1.1        Cases of Breach by the Employer

The following cases during the performance of the Contract are the defaults by
the Employer:

(1)         The Contract Price is not paid according to the Contract for the
reason of the Employer;

(2)         The Employer fails to fulfill other obligations as specified in the
Contract.

12.1.2        Where the Employer requires to terminate or rescind the Contract
for its own reason, the Employer shall notify the Contractor and the Contract
terminates or rescinds since the Contractor receives the notice. However, the
Employer shall pay the work which has been completed by the Contractor as well
as the amount for materials, Engineering Equipment and other items purchased and
paid by the





43

--------------------------------------------------------------------------------

 

 

Contractor for the project construction within 28 days upon the termination of
the Contract.

12.2      Breach by the Contractor

12.2.1        Cases of Breach by the Contractor

The following cases during the performance of the Contract are the defaults by
the Contractor:

(1)         The Contractor contracts out not in accordance with the Contract or
subcontracts illegally;

(2)         The Contractor purchases and uses unqualified materials and
Engineering Equipment not in accordance with the Contract;

(3)         The quality of the Construction Works fails to meet the requirements
of the Contract for the reason of the Contractor;

(4)         The Contractor removes the materials or equipment entering the
Construction Site as agreed in the Contract out of the Construction Site without
permission, not in accordance with [Special Requirements for Materials and
Equipment];

(5)         The Contractor fails to finish the works specified in the Contract
on time according to the Construction Schedule, leading to delay in the
Construction Duration;

(6)         During the Defects Liability Period and Warranty Period, the
Contractor fails to repair the defects of the works within reasonable time
limit, or refuses to repair according to the requirements of the Employer;

(7)         The Contractor clearly states or does action to show that it will
not fulfill the main obligations agreed in the Contract;

(8)         The Contractor fails to fulfill other obligations as agreed in the
Contract.

Except for other defaults agreed in Paragraph (7) under this Subclause, the
Supervisor can send a rectification notice to the Contractor to require the
Contractor to rectify within the time limit.

12.2.2        The Contractor’s Liabilities for Breach

The Contractor shall be liable to the increased costs and (or) the delay of
Construction Duration due to its breaches. In addition, the Contracting Parties
can specify the methods of bearing liability and calculation method for the
Contractor’s liabilities for breach in Special Terms and Conditions of the
Contract.

12.2.3        Termination of the Contract Due to Breach of the Contractor

Unless otherwise specified in the Special Terms and Conditions of the Contract,
when the defaults agreed in [Cases of Breach by the Contractor] occur or after
the Supervisor has sent the rectification notice, the Contractor fails to
correct its breaches within the specified reasonable time limit, causing that
the contract purposes cannot be achieved, the Employer has the right to
terminate the Contract. After the termination of the Contract, for the needs to
continue completing the works, the Employer has the right to use the
Contractor’s materials, equipment and Temporary Works, documents and other
documents prepared by the Contractor or in the Contractor’s name at the
Construction Site. The Contracting Parties shall specify the methods of bearing
corresponding expenses in the Special Terms and Conditions of the Contract. The
continuous use by the Employer shall not exempt or alleviate the Contractor from
the Contractor’s liabilities for breaches.

Treatment after the Termination of the Contract Due to Default of the Contractor





44

--------------------------------------------------------------------------------

 

 

Where the Contract is terminated for the reason of the Contractor, the
Contracting Parties shall finish valuation, payment and settlement within 28
days after the termination of the Contract as per the following agreement:

(1)         After the termination of the Contract, discuss or determine the
Contract Price corresponding to the works actually completed by the Contractor,
as well as the values of the materials, Engineering Equipment, Construction
Equipment and Temporary Works provided by the Contractor, according to
[Negotiation or Determination];

(2)         The liquidated damages to be paid by the Contractor after the
termination of the Contract;

(3)         Losses to the Employer due to the termination of the Contract;

(4)         After the termination of the Contract, the Contractor shall clean
the site and demobilize according to the requirements of the Employer and the
instructions from the Supervisor;

(5)         After the termination of the Contract, the Employer and the
Contractor shall make settlement, issue the Final Settlement Payment Certificate
and settle all payments.

Where the Contract is terminated due to the Contractor’s breaches, the Employer
has the right to suspend the payments to the Contractor and ascertain all
payments and the deducted amount. Where the Employer and the Contractor fail to
reach an agreement on the settlement and payments after the termination of the
Contract, it shall be handled according to [Dispute Settlement].

Assignment of Procurement Contract Rights and Interests

Where the Contract is terminated due to the Contractor’s breaches, the Employer
has the right to require the Contractor to assign the rights and interests of
the Procurement Contract for the materials and equipment, which is signed for
the performance of the Contract, to the Employer and the Contractor shall assist
the Employer in reaching relevant assignment agreements with the suppliers for
such Procurement Contract within 14 days after receiving the notice about the
termination of the Contract.

12.2.4        For the compensation for damages, liquidated damages, fines and
related expenses the Employer requires the Contractor to pay as agreed in the
Contract, the Employer can deduct from the Project Payment payable to the
Contractor. The amount exceeding the Project Payment shall be paid by the
Contractor separately.

13.        Force Majeure

13.1      Affirmation of Force Majeure

The Force Majeure refers to natural hazards and social sudden events such as
earthquake, tsunami, plague, riot, curfew, rebellion, war, and other conditions
agreed in Special Terms and Conditions of the Contract that are unforeseeable by
the Contracting Parties when signing the Contract and unavoidable as well as
insurmountable during the performance of the Contract.

After the Force Majeure happens, the Employer and the Contractor shall collect
evidence proving the occurrence of such force majeure and the losses caused by
it and calculate such losses timely and carefully. Any disagreement between the
Contracting Parties on the confirmation of force majeure or the losses arising
therefrom shall be handled by the Supervisor according to [Negotiation or
Determination]. Any dispute





45

--------------------------------------------------------------------------------

 

 

thereof shall be handled according to [Dispute Settlement].

Notice of Force Majeure

Where the force majeure event prevents one contracting party from performing
obligations under the Contract, this party shall notify the other contracting
party and the Supervisor immediately in written form about detailed conditions
of such force majeure and about influences on the performance of the Contract
and provide necessary evidences.

Where the force majeure continues, one contracting party shall timely submit
interim reports to the other contracting party and the Supervisor so as to
describe the force majeure and influences on the performance of the Contract and
submit a final report and relevant data within 28 days after such force majeure
ends.

Undertaking Consequences of Force Majeure

The Contracting Parties shall respectively undertake the consequences and
damages caused by the Force Majeure according to the laws and regulations and
the Contract. The works completed prior to the occurrence of the force majeure
shall be measured and paid as per the Contract.

13.2      Termination of the Contract Due to Force Majeure

Where the Contract cannot be performed for consecutive 84 days or for
accumulative 140 days due to force majeure, the Employer and the Contractor both
have the right to terminate the Contract. After the termination of the Contract,
both Contracting Parties shall negotiate or determine the payments which shall
be made by the Employer.

14.        Insurance

14.1      Engineering Insurance

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall purchase the contractors' all risks and erection all risks.

Employment Injury Insurance

The Employer shall purchase the employment injury insurance for himself in
accordance with laws and regulations. In addition, the Employer shall also
purchase the employment injury insurance for the Employer’s employees at the
Construction Site and pay all relevant fees for that and require the Supervisor
and the third party hired by the Employer for the performance of the Contract to
purchase the employment injury insurance by law.

The Contractor shall purchase the employment injury insurance for himself in
accordance with laws and regulations. In addition, the Contractor shall also
purchase the employment injury insurance for its staff and pay all relevant fees
for this and require the Subcontractor and the third party hired by the
Contractor for the performance of the Contract to purchase the employment injury
insurance by law.

Other Insurances

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall





46

--------------------------------------------------------------------------------

 

 

purchase the life accident insurance for its staff at the Construction Site and
pay premiums for this, including their staff and persons of the third party
hired for the performance of the Contract.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall purchase the property insurance for its Construction
Equipment.

On-going Term Insurance

The Contracting Parties shall keep in touch with the insurer so that the insurer
can be aware of any changes in the construction at any time and guarantee the
on-going term insurance according to the insurance contract clauses.

Insurance Certificate

The Contracting Parties shall timely provide the other party with the insurance
certificate and copies of the insurance policies for all insurances it has
purchased.

Where the Contractor fails to purchase insurance according to the Contract, or
fails to maintain the effectiveness of the insurance, the Employer can purchase
the insurance on behalf of the Contractor at the expense of the Contractor. In
case of inadequate compensation caused by the Contractor’s failure to purchase
insurance according to the Contract, the Contractor shall be responsible for
complementing the amount of compensation.

15.        Dispute Settlement

Reconciliation

The Contracting Parties can reconcile their disputes by themselves. The
agreement made through such reconciliation shall be regarded as a supplementary
document to the Contract after being signed and sealed by the Contracting
Parties. The Contracting Parties shall comply with such agreement.

Mediation

The Contracting Parties can request the construction administrative authority,
industrial association or other third parties to mediate disputes. Any agreement
made through such mediation shall be regarded as a supplementary document to the
Contract after being signed and sealed by the Contracting Parties. The
Contracting Parties shall comply with such agreement.

Arbitration or Litigation

For disputes arising from the Contract or matters related to the Contract, the
Contracting Parties can stipulate one of the following methods in the Special
Terms and Conditions of the Contract to settle such disputes:

(1)         Apply for arbitration to the agreed arbitration committee;

(2)         File a lawsuit to the people's court having jurisdiction.





47

--------------------------------------------------------------------------------

 

 

16.        Other Agreed Defects Liability and Warranty

Warranty Principles

After the works are handed over to the Employer, for the quality defects caused
by the Contractor, the Contractor shall assume the quality defect liability and
warranty obligations. When the Defects Liability Period expires, the Contractor
shall still assume the obligation of warranty according to the Warranty Period
of each part of works agreed in the Contract.

Defects Liability Period

The Defects Liability Period shall be calculated from the actual project
Completion Date and the Contracting Parties shall specify the specific period of
the Defects Liability Period in the Special Terms and Conditions of the
Contract.

Where the acceptance of Unit Works is prior to that of the Project, the Defects
Liability Period of the Unit Works, which is qualified through acceptance and
delivered for service, shall begin from the date when Unit Works are qualified
through acceptance. Where the completion acceptance for the construction works
cannot be carried out according to the time limit as specified in the Contract
due to the Contractor, the Defects Liability Period shall begin from the date
when the completion acceptance is actually passed.

After the completion acceptance of works is qualified, the Contractor shall be
responsible for repair the defects caused by the Contractor and bear
corresponding identification and maintenance expenses. Where the Contractor
doesn’t repair nor bear expenses, the Employer can deduct such expensed from the
guarantee deposit or bank guarantee. The Employer can claim compensation against
the Contractor for the amount exceeding the guarantee deposit. The Contractor’s
repair and bearing of corresponding expenses will not exempt the Contractor from
the liability for damages to the works.

After any defect or damage is repaired, where it is checked and proved that such
defect or damage has affected the service and performance of the construction
works or Engineering Equipment, the Contractor shall re-conduct the tests and
commissioning as agreed in the Contract. And all the expenses arising therefrom
shall be borne by the Responsible Party.

Unless otherwise specified in the Special Terms and Conditions of the Contract,
the Contractor shall issue a notice on expiration of Defects Liability Period to
the Employer within 7 days upon the expiration of the Defects Liability Period.
The Employer shall verify whether the Contractor has fulfilled the defect repair
obligations within 14 days upon receipt of the notice on expiration of Defects
Liability Period. Where the Contractor fails to fulfill its defect repair
obligations, the Employer has the right to deduct the amount corresponding to
the maintenance costs. The Employer shall issue the Termination Certificate for
Defects Liability Period to the Contractor within 14 days after receiving the
notice on expiration of Defects Liability Period.

Quality Guarantee Deposit

The Quality Guarantee Deposit deducted through negotiation between the
Contracting Parties shall be defined in the Special Terms and Conditions of the
Contract.





48

--------------------------------------------------------------------------------

 

 

Warranty

Warranty Liability

The Construction Works Warranty Period shall begin from the date when the
construction works are qualified through acceptance. The Warranty Period for
specific divisional works and sub-divisional works shall be specified by the
Contracting Parties in the Special Terms and Conditions of the Contract.
However, the Warranty Period shall be not less than the minimum legal Warranty
Period. During the Construction Works Warranty Period, the Contractor shall
assume the warranty liabilities according to relevant laws and regulations as
well as the Contract.

Repair Expenses

During the Warranty Period, the repair expenses shall comply with the following
agreements:

(1)         During the Warranty Period, the Contractor shall be responsible for
repairing the defects and damages of the works caused by the Contractor and
bearing the repair costs as well as assuming the liabilities for personal injury
and property damages caused by such defects and damages of the construction
works;

(3)         The Contractor may be entrusted to repair the defects and damages of
the works caused for other reasons, while the Employer shall bear the repair
costs and pay reasonable profits to the Contractor. The Responsible Party shall
assume the liabilities for personal injury and property damages caused by such
defects and damages of the construction works.

Repair Notice

During the Warranty Period, where the Employer finds defects or damages in the
accepted works in service, the Employer shall notify the Contractor in written
form to repair. However, where it is urgent to repair such defects or damages
immediately, the Employer may inform the Contractor orally and shall confirm the
contents in written form within 48 hours after the oral notice, and the
Contractor shall arrive at the Construction Site and repair such defects or
damages within the reasonable time limit specified in the Special Terms and
Conditions of the Contract.

Repair Failure

For the defects or damages of the construction works caused by the Contractor,
where the Contractor refuses to repair or fails to repair such defects or
damages within the reasonable time limit, and fails to repair even after
receiving the written exhortation from the Employer, the Employer has the right
to repair by itself or entrust a third party to repair, while the expenses
generated therefrom shall be borne by the Contractor. However, where the repair
exceeds the scope of defects or damages, the repair expenses for parts exceeding
such scope shall be borne by the Employer.

Contractor’s Access Right

During the Warranty Period, to repair defects or damages, the Contractor has the
right to access and leave the Construction Site. Except the emergencies where it
is urgent to repair defects or damages immediately, the Contractor shall inform
the Employer of the access time for repair 24 hours in advance. The Contractor
shall enter the Construction Site with the prior consent of the Employer and
shall not affect the normal production and operation of the Employer. The
Contractor shall observe relevant security and confidentiality regulations of
the Employer.





49

--------------------------------------------------------------------------------

 

 

Part III    Special Terms and Conditions of the Contract

1    General Agreement

1.1  Definitions

1.1.1    Composition of the Contract Documents:

(1)   The Contract Agreement;

(2)   Special Terms and Conditions of the Contract;

(3)   General Terms and Conditions of the Contract;

(4)   Letter of Acceptance;

(5)   Standards, specifications and relevant technical documents;

(6)   Drawings (approved drawings provided by the Employer to the Contractor);

(7)   The bid, project budget statement and the attachments thereof;

(8)   Production Base Project for Optical Communication Products of GLOBAL
Technology Inc.— Competitive Business Negotiation;

(9)   RFI documents 1 of GLOBAL Technology Inc.;

(10) The negotiation, change/modification and other written agreements or
documents between the Parties regarding the Project shall be deemed as the
constituent parts of the Contract.

1.1.2    Contracting Parties and Other Interested Parties

Designer:

Name: Beijing Zhongyuan Engineering Design Consulting Co., Ltd.;

Qualification category and class: Building Industry Grade A;

Contact number: 87247967;

E-mail:                                

Correspondence address:                                

1.1.3    Project and Equipment

1.1.3.1 Other places which are constituent parts of the construction site
include:

1.1.3.2 Temporarily occupied land includes:                                 .

1.2  Laws

Other normative documents applicable to the Contract: per the applicable
national, provincial, municipal and local laws, regulations, rules, standards
and mandatory standard



50

--------------------------------------------------------------------------------

 

 

provisions currently in force.

1.3  Standards and Specifications

1.3.1       Specifications and standards applicable to the Project: Quality
assessment and acceptance of the Project shall be performed according to such
national and local construction and acceptance specifications formulated by the
state as Specification for Construction and Acceptance of Building Decoration
Projects (JGJ73-91) and Unified Standards for Quality Inspection and Assessment
of Architectural Installation Work (GBJ300-88).

1.4  Priority of Contract Documents

1.    Contract Agreement;

2.    Special Terms and Conditions of the Contract;

3.    General Terms and Conditions of the Contract;

4.    Letter of acceptance;

5.    Standards, specifications and relevant technical documents;

6.    Drawings (approved drawings provided by the Employer to the Contractor);

7.    The bid, project budget statement and the attachments thereof;

8.    Production Base Project for Optical Communication Products of GLOBAL
Technology Inc.— Competitive Business Negotiation;

9.    RFI documents 1 of GLOBAL Technology Inc.;

10.  The negotiation, change/modification and other written agreements or
documents between the Parties regarding the Project shall be deemed as the
constituent parts of the Contract.

1.5  Drawings and the Contractor's Documents

1.5.1    Provision of Drawings

Deadline for the Employer to provide drawings to the Contractor: February 10,
2018;

Quantity of the drawings provided by the Employer to the Contractor: 6 sets;

Confidentiality of the Drawings required by the Employer: no disclosure.

1.6  Liaison

1.6.1   Notices, approvals, proofs, certifications, instructions, orders,
requirements, requests, consents, comments, confirmations and decisions related
to the Contract, all in written form, shall





51

--------------------------------------------------------------------------------

 

 

be delivered to the other party within / days.

1.6.2    The place for the Employer to receive documents: GLOBAL Technology Inc.

The receiver designated by the Employer is: Zhang Lili.

The place for the Contractor to receive documents: GLOBAL Technology Inc.

The receiver designated by the Contractor is:                             .

1.7. Transportation

1.7.1    Right to access to the site. It is agreed that construction personnel
shall not access to the site without identification cards.

1.7.2    On-site Transportation

It is agreed that the construction access shall be the boundary between off-site
and on-site transportation.

1.7.3    Transportation of Extra Large and Extra Heavy Objects

The temporary reinforcement and reformation costs of road and bridge necessary
for transporting extra-large or extra heavy objects and other relevant costs
shall be borne by the Contractor.

1.8  IP rights: The copyright of the Drawings provided to the Contractor by the
Employer, the technical specifications prepared by the Employer or prepared
under the entrustment of the Employer for implementing the Project, and the
documents which reflect the requirements of the Employer for the contract or of
other similar natures shall belong to the Employer.

1.9  Correction of Errors in Bill of Quantities

Contract Price adjustment due to errors in Bill of Quantities: no adjustment.

Deviation range of quantities that allow Contract Price adjustment: none.

2.    The Employer

2.1  The Employer’s Representative

Name:                      ;

ID number:                      ;

Title:                      ;

Contact number:                      ;

E-mail:                      ;





52

--------------------------------------------------------------------------------

 

 

Correspondence address:                      

The scope of authority by the Employer to the Employer's representative is as
follows:      \.

2.2  Engineer Designated by the Employer

Name:

Title: Employer’s Representative

Authorities: Designate a contract performance representative to the construction
site to manage the project progress and project quality, inspect project
materials, conduct recheck, participate in project acceptance, supervise and
execute payment of the Project Payment, manage construction and safety, issue
cease work order, resumption order and acceleration order, and determination
subcontractors.

2.3  Provision of Construction Site, Construction Conditions and Basic Data

2.3.1    Provision of Construction Site

Time limit requirements for the Employer to hand over the construction site: The
construction party shall be responsible for construction and the Employer shall
be responsible for coordination so that the construction site can be completed
before the commencement date as specified in the Contract.

2.3.2    Provision of Construction Conditions

Necessary conditions required for construction provided by the Employer include:

(1)        Connecting the required water and electricity lines to the
construction site as per the time, location and supply requirements;

(2)        Organizing relevant project departments to conduct joint checkup of
drawings and design clarification before commencement;

(3)        Coordinating in protection of underground pipelines, adjoining
buildings, structures (including preserved cultural relics), and ancient and
precious trees surrounding the construction site. If such items are discovered
before construction, the Employer shall be responsible for the coordination.

Other work agreed by the Parties to be done by the Employer shall be resolved
through negotiation by the Parties when occurred;

Work of the Contractor entrusted by the Employer shall be otherwise negotiated
during the construction period.





53

--------------------------------------------------------------------------------

 

 

3.    The Contractor

3.1  The Contractor's General Obligations

Content of completion materials submitted by the Contractor: Completion Report.

Quantity of completion materials that the Contractor needs to submit: 1 set.

Expenses of completion materials submitted by the Contractor: none.

Handover time for completion materials submitted by the Contractor: within 15
days upon completion.

Requirements for form of completion materials submitted by the Contractor:
written form.

Other obligations of the Contractor:

(A)  Names of the plans and statements to be provided and the time to finish the
provision: Before construction, the Contractor shall provide the master progress
plan of the Project for the Employer to check, and shall provide the Employer
with one copy of corresponding project progress plan before the 25th day of each
month.

(B)  Responsibilities and requirements for safeguarding construction and
undertaking lighting for construction not at night: The Contractor shall assume
such responsibilities and requirements from the commencement date to the date
when the Project passes completion acceptance and is formally delivered to the
Employer. (Formal handover and take-over procedures shall be handled)

(C)  Management procedures relevant to the traffic, environmental sanitation and
construction noise on construction site to be handled by the Contractor: Such
procedures shall be handled in accordance with requirements.

(D)  Special requirements and undertaking of costs for protection of completed
works: The Contractor shall protect the completed works before delivery of the
Project, and the Employer shall protect such works after delivery of the
Project. If the Employer proposes special protection requirements, it shall
undertake to pay the costs incurred therefrom and shall include such costs in
the project settlement in the form of RFI documents.

(E)  Requirements and undertaking of costs for protection of underground
pipelines, adjoining buildings, structures (including preserved cultural
relics), and ancient and precious trees surrounding the construction site: The
Employer and the Contractor shall jointly protect such items. If such items
affect the Project construction, or if the Employer fails to provide accurate
and





54

--------------------------------------------------------------------------------

 

 

complete data, the losses incurred therefrom shall be assumed by the Employer.
During the construction, the structure and all equipment pipelines of the
original buildings are NOT allowed to be removed or changed without consent of
the Employer or approval of relevant departments.

(F)  Requirements for construction site cleanness and sanitation: The
requirements and standards of the relevant local departments and industrial
competent authorities shall be executed. The Contractor shall ensure the
following: the temporary roads are smooth, materials are stacked neatly, rubbish
and sundries are piled in a centralized manner, the requirements of “material
use-up and site clearing upon completion of works” are achieved, the management
regulations of relevant governmental departments on construction site traffic,
construction noise and environmental protection and safe production are
observed, relevant procedures are handled as per regulations, and written
notices are given to the Employer. The Contractor shall assume the costs
incurred therefrom.

(F)  Other work to be done by the Contractor as agreed by the Parties: It is
required to wear safety helmets before entering the construction site. Two
copies of complete technical data shall be provided within 15 days upon
completion, two sets of as-built drawings shall be provided within 10 days upon
completion, and other data required during the construction period shall be
provided subject to negotiation between the Parties.

(G)  Before the completed Project is delivered to the Employer, the Contractor
shall protect all the facilities and completed works on the site, including the
original works, facilities and equipment delivered by the Employer to the
Contractor.

3.2  Project Manager

Name: Fu Guixiang;

ID number: 512223197607154698;

Title: Project Manager;

Qualification Grade of Constructor: Grade I;

Certified Constructor Certificate No.:                           ;

Tel: 13906694930;

3.3  Subcontracting





55

--------------------------------------------------------------------------------

 

 

3.3.1    General Agreement on Subcontracting

All the parts of the Project shall not be contracted out.

3.3.2    Determination of Subcontracting

The special works that can be subcontracted are as follows. If the Contractor
cannot meet the Employer's requirements for construction duration and quality
due to such reasons as personnel, machines and tools, the Employer may allow the
Contractor to subcontract the divisional works (e.g., curtain walls, water
protection for roofs, air conditioning and greening) of the Project to the
subcontractors with corresponding qualifications. However, the major works shall
not be subcontracted. The Project shall not be contracted out. The Contractor
shall assume the joint responsibilities for the subcontracted works.

3.4  Custody of the Project and Protection of Finished Products and
Semi-finished Products

The Contractor shall be responsible for taking custody of the Project and
relevant materials and engineering equipment during the construction period
(according to Clause 3.4 of the General Terms and Conditions).

3.5. Performance Guarantee

The Contractor undertakes to the Employer as follows: To ensure successful
performance of the Project, the Contractor undertakes to make the Project pass
acceptance at a time; The Contractor undertakes to make all the works pass
acceptance at a time, and if there is any unacceptable work, the Employer may
terminate the Contract immediately and the Contractor shall have no objections;
If there are any construction operations in a stage failing to pass acceptance,
the Contractor undertake to waive the payments for the operations in that stage,
the Employer may confiscate the performance bond provided by the Contractor and
contract oute to the third party, the Contractor shall have no objections.

4.    Project Quality

4.1. Quality Requirements

Special quality standards and requirements: The Project shall pass acceptance at
a time.

4.2  Inspection for Concealed Works

The Employer shall submit a written application for extension 48 hours in
advance if it is unable





56

--------------------------------------------------------------------------------

 

 

to conduct the acceptance work on time.

The extended period shall not exceed 24 hours.

4.3. Concealed Works and Interim Acceptance

4.3.1    Quality assessment and acceptance of the Project shall be performed
according to construction drawings, instructions, design changes and such
construction and acceptance specifications formulated by the state as
Specification for Construction and Acceptance of Building Decoration Projects
(JGJ73-91) and Unified Standards for Quality Inspection and Assessment of
Architectural Installation Work (GBJ300-88).

4.3.2    The parts subject to interim acceptance shall be agreed by the Parties.
The Contractor must give a 2 days’ notice to the quality supervision department,
the design institute and the Employer for acceptance and approval before
proceeding with the next construction procedure, otherwise the Employer may
require the Contractor to open all or part of the concealed works for inspection
and the repair costs incurred therefrom shall be assumed by the Contractor. If
the Employer requires re-inspection, the Contractor shall conduct the
re-inspection as required.

4.3.3    Quality of the Project shall meet the national quality assessment
standards. If the Employer requires part of or all project items to meet the
excellent standards, it shall not pay the Contractor for the additional costs
thereof.

4.3.4    If the Project quality is affected due to the unqualified materials or
equipment provided by the Employer, the Employer shall bear the cost for rework
and the construction duration shall be extended accordingly.

4.3.5    If a quality accident happened on account of the Contractor, the
Contractor shall bear the cost for rework, and the construction duration shall
not be extended.

4.3.6    After completion, the Contractor shall inform the Employer to conduct
acceptance. The Employer shall organize acceptance and handle the procedures for
acceptance and delivery within 3 workdays upon receipt of the acceptance notice.
If the Employer fails to organize the acceptance within the specified time, it
shall promptly inform Party B and determine another date for the acceptance. If
the Project passes the acceptance at a time, Party A shall accept the completion
date.

5.    Safe and Civilized Construction and Environmental Protection

The Contractor shall abide by management regulations concerning safe production
in project





57

--------------------------------------------------------------------------------

 

 

construction, organize construction fully in accordance with safety standards,
be subject to supervision and inspection legally conducted by safety inspectors
of this industry at any time and take necessary protection measures, to clear
risks of accidents. The Contractor shall be responsible for and pay for the
accidents resulting from the Contractor’s inadequate safety measures. The
Employer shall provide safety education to its staff on the construction site
and be responsible for their dangerous behaviors. The Employer shall not require
the Contractor of construction against the safety management regulations. The
Contractor shall be fully responsible for the work injury accidents of the
employees of the Contractor and the injuries to other persons incurred during
the construction period.

In addition, the Contractor shall execute relevant matters as per the applicable
provisions of “5.1 Safe and Civilized Construction” in the General Terms and
Conditions.

6.    Construction Duration and Progress

6.1  Construction Organization Design

6.1.1    Other contents that shall be included in the construction organization
design agreed by the Parties hereto: /.

6.1.2    Submittal and Modification of Construction Organization Design

Agreement on submittal time of a detailed construction organization design by
the Contractor: Construction organization design and progress schedule shall be
submitted within 3 days prior to commencement.

Time for approval by the Engineer: within 3 days.

6.2  Commencement

6.2.1    Preparation for Commencement

Period for the Contractor to submit the application form of project
commencement: 3 days prior to commencement.

Other preparation for commencement that shall be done by the Employer and the
period: the execution date of the Contract.

Other preparation for commencement that shall be done by the Contractor and the
period: within 7 days after the execution date of the Contract.

6.2.2    Notice to Proceed





58

--------------------------------------------------------------------------------

 

 

If the Notice to Proceed is not issued within 1 day after the planned
commencement date on account of the Employer, the Contractor has the right to
require adjustment of the price or cancel the Contract.

6.3. Delay of Construction Duration

6.3.1    If the Employer requires the Project to be completed ahead of the time
agreed herein, consent of the Contractor shall be obtained.

6.3.2    The construction duration shall be extended accordingly if it is
affected due to the Employer's failure to complete the work as agreed; the
construction duration shall be extended accordingly if the Employer fails to pay
the project progress payment on time.

6.3.3    If the Project was not started on time or was suspended without reasons
on account of the Contractor, the construction duration will not be extended.

6.3.4    If the construction is suspended for more than 8 hours (counted in
accumulation within one week) due to design changes, force majeure and
electricity, water or gas suspension not on account of the Contractor, the
construction duration shall be extended accordingly.

6.3.5    Other conditions of delay of construction duration as agreed between
the Parties: The construction duration shall not be extended unless being
approved and confirmed by the Employer. If the Contractor fails to complete the
Project as scheduled (contract construction duration + signed construction
duration), liquidated damages will not be charged if the delay does not exceed 5
days (including statutory holidays); if the delay exceeds 5 days, a liquidated
damage of RMB 10,000 per day shall be paid (i.e., the liquidated damage shall be
calculated from the first day of delay (including statutory holidays)), and in
addition, the liquidated damages shall be paid on the rate of RMB20,000 per day
from the 6th day. The liquidated damages may be deducted from the settlement
payment for the Project.

7.    Materials and Equipment

7.1  Storage and Usage of Engineering Materials and Equipment

7.1.1    Storage costs of the materials and equipment supplied by the Employer:
None.

7.1.2    Storage costs of the materials and equipment supplied by the
Contractor: None.





59

--------------------------------------------------------------------------------

 

 

7.1.3    Other agreements on procurement of materials and equipment by the
Contractor:

A    (1). No mix cement shall be used; (2). Materials shall be procured
according to the “List of Major Materials” as described in the bidding
documents, and those materials not included in that list shall be procured from
the manufacturers and as per the brands and specifications as specified in the
project budget statement; (3). The Contractor shall not change the
manufacturers, brands and specifications without written consent of the
Employer. (4). The materials and equipment procured by the Contractor must be
accompanied with the ex-factory certificate and must be checked by the Employer,
and shall not be used unless they pass inspection by the inspection
organizations; and (5). The Contractor shall send samples of unpriced materials
to the Employer for approval before procurement. The brands, models, quality and
prices of bulky materials and decorative materials must be approved by the
Employer.

B.    In case the materials supplied by the Contractor are not compliant with
the requirements, the Contractor shall take the following responsibilities: (1).
The Contractor shall replace the materials and meet the requirements; and (2).
The Contractor shall assume all the costs incurred therefrom.

C.    Before entering the construction site, materials shall be subject to
relevant material inspection and copper mix proportion assay, and they shall not
be used unless passing the inspection. If the materials fail to pass the
inspection, they shall be labeled and isolated, and shall be removed from the
site within 7 days; if they are not removed within the specified time, the
Employer has the right to deal with such materials on behalf of the Contractor,
and the losses incurred therefrom shall be borne by the Contractor.

D.   If the Contractor fails to handle the procedures for mobilization of the
materials within the specified time or if the materials fail to pass inspection,
the resulted project delay and losses shall be borne by the Contractor.

E.    If the Contractor uses the materials in construction without inspecting
the materials or uses unacceptable materials, the Employer's representative
shall give the punishment of suspension to the Contractor.

8.    Changes

Agreement on scope of changes:

(1)   During the construction period, the Employer has the right to change or
increase or decrease





60

--------------------------------------------------------------------------------

 

 

the Project. In this case, the Project shall be priced based on the RFI
documents, all the costs will not be based on the quota information price and
will be unpriced. The total contracting price shall be quoted based on the cost
calculated according to comprehensive unit, plus tax, administrative expenses,
etc. During construction, the Employer has the right to change or add material
brands and specifications, and the list of materials and construction drawings
signed and confirmed by the Parties shall be the basis for completion acceptance
and payment request.

(2)   If the design drawings need revising or if the publication of revised
drawings lags behind the construction progress, the Contractor may propose the
specific construction methods which shall be implemented after being approved by
the designer’s representative and the Employer's representative.

9.    Contract Price

9.1. Lump Sum Contract

The contract price is determined in the principle that all the works within the
scope of the Contract shall be valued by the lump sum manner, and that labor and
materials shall be contracted on a lump sum basis.

Scope of risks covered in the lump sum: (A). If the Contractor contracts labor
and materials in lump sum, the quantities and project costs shall be settled
based on the project price as per the construction drawings, the provisions of
the agreement and the contract between the Employer and the Contractor. (B).
During construction, if there is design changes and addition of work quantities,
a RFI documents shall be issued as per the design change drawings, and after the
Employer signs and confirms the RFI documents, the RFI documents will not be
based on the quota information price and will be unpriced. The total contracting
price for a single work shall be quoted based on the cost calculated according
to comprehensive unit, plus tax, administrative expenses, etc. (C). The
quantities and price of the Project shall be calculated as per the design
drawings, the contract price is deemed by the Parties as the construction cost
of the Project, and the Contractor shall not add any project costs for such
reasons as calculation errors, unclear drawings or other reasons (except for the
RFI documents agreed by the Parties).

Calculation method of risk cost: \.

Adjustment methods for the contract price beyond the risk scope: Such methods
shall take effect





61

--------------------------------------------------------------------------------

 

 

upon signature of the Contract, and the Contractor shall not require the
Employer to negotiate about the price irrespective of rise of material prices
and wages, or change of exchange rate or taxes in the future, otherwise the
Contractor shall be deemed to breach the Contract deliberately.

9.2  Payment of Progress Payment

Agreement on payment period:

a)    The Employer may ask the Contractor to submit the payment request and
pricing documents on the 5th and the 20th day of each month. After the Employer
receives the payment request and pricing documents from the Contractor and
confirms the documents in written form, the Employer shall, in principle, pay
the project progress payment to the Contractor’s account via transfer check on
the 10th and 25th of each month (the Employer shall require the Contractor to
conduct project test and acceptance).

b)    The details of payment request are as follows:

Appropriate the amount in _
times

Appropriated payment (%)

Amount (in RMB 0’000)

Estimated time
for payment

Within 10 days after the date of the Contract

15

RMB 28,17

 

Within 10 days after the pile foundations are completed and pass tests

15

RMB 28,17

2018.6.10

Within 10 days after basement ceilings are poured

15

RMB 28,17

2018.8.10

Within 10 days after Workshop 1 is poured to Floor 2 and Workshop 2 is poured to
Floor 4

15

RMB 28,17

2018.10.10

Within 10 days after capping of all the monomer works

20

RMB 37,56

2018.12.25

2 weeks after completion acceptance

15

RMB 28,17

2019.6.10

1 year after passing the completion acceptance

3

RMB 5,63.4

 

2 years after passing the completion acceptance

1.5

RMB 2,81.7

 

3 years after passing the completion acceptance

0.5

RMB 93.9

 

 

c)    If inspection shows the payment request and pricing documents of the
Contractor are not complete, the Employer shall delay the pricing and payment
request.





62

--------------------------------------------------------------------------------

 

 

d)    After the Project passes completion acceptance, the Contractor is entitled
to apply for payment of 95% of the project payment by showing the project
settlement audit report. The Employer shall appropriate the payment to the
Contractor's account within 2 weeks when finishing the review.

e)    After the Project passes the completion acceptance, the Contractor shall
allot 5% of the total contract price of the Project as the quality warranty
amount.

f)     In the third year after the Project passes the completion acceptance, the
Contractor shall apply to the Employer for settlement of the remaining 5% of the
project payment (quality warranty amount), and the Employer shall refund the
remaining amount (quality warranty amount) in installments as follows: 3% in the
first year, 1.5% in the second year and 0.5% in the third year.

10.  Acceptance and Project Commissioning

10.1     Completion Acceptance

10.1.1  Completion Acceptance Procedures

Agreement on completion acceptance procedures:

(1)   Agreement on the as-built drawings provided by the Contractor: The
Contractor shall provide 2 sets of as-built drawings within 15 days upon
completion.

(2)   After the Project passes the completion acceptance, the Contractor shall
submit a project settlement statement in quintuplicate to the Employer, and the
Employer shall review the statement within 30 days upon receipt. The remaining
project payment shall be settled according to the project settlement review
report.

(3)   Before the completion acceptance is completed, the Contractor must clear
the site (including doors, windows, glasses, grounds and sundries) immediately,
and shall evacuate from the construction site within 10 days after the Project
passes the completion acceptance.

10.1.2  Handover and Acceptance of All and Part of the Works

Time limit for the Contractor to handover the Project to the Employer: on the
date of completion acceptance.

10.2 Demobilization upon Completion

Time limit for demobilization upon completion by the Contractor: within 2 days
after completion acceptance.





63

--------------------------------------------------------------------------------

 

 

11.  Completion Settlement

11.1 Application for Completion Payment

Time limit for the Contractor to submit application sheet of completion payment:
within 3 days upon completion acceptance.

The application sheet of completion payment shall contain the completion
acceptance report, application sheet of project payment, data for final
settlement of project payment and invoices.

11.2 Completion Settlement Verification

Time limit for the Employer to approve the application sheet of completion
payment: within 2 weeks upon completion acceptance.

Time limit for the Employer to complete completion payment: within 2 weeks upon
completion acceptance.

The method and procedure for re-checking of the disputed part of the completion
payment certificate: strictly subject to the lump sum, except for the RFI
documents.

11.3 Final Settlement

11.3.1  Final Settlement Application Form

Number of the final settlement application forms submitted by the Contractor: 1.

Time limit for the Contractor to submit the final settlement application form:
within 3 days upon completion acceptance.

11.3.2  Final Settlement Certificate and Payment

(1)   Time limit for the Employer to complete the approval of the final
settlement application forms and to issue the final settlement certificate:
within 2 weeks upon completion acceptance.

(2)   Time limit for the Employer to complete payment: within 2 weeks upon
completion acceptance.

12.  Breach the Contract

12.1     Breach by the Employer

The Employer’s liabilities for breach of the Contract due to failure to pay the
contract price as agreed in the Contract on account of the Employer: If the
Employer fails to pay the project payment on time, the Contractor may suspend
construction 7 days after issuing a notice, the Employer shall





64

--------------------------------------------------------------------------------

 

 

pay the Contractor the benchmark interest on the bank loan for the same period
from the agreed payment date and shall assume the liabilities for breach of the
Contract; If the Employer fails to pay the project payment on time such as to
affect the Project construction, the Employer shall be responsible for the
project losses and extend the construction duration accordingly.

12.2     Breach by the Contractor

12.2.1  Cases of Breach by the Contractor

Other circumstances that the Contractor breaches the Contract: If the Project
quality fails to meet the design requirements, the Contractor shall be
responsible for repair unconditionally until the Project quality meets the
requirements, and shall bear the losses incurred therefrom and assume the
liabilities for breach of the Contract

12.2.2  The Contractor’s Liabilities for Breach

Assumption ways and calculation methods regarding the Contractor's liabilities
for breach of the Contract: The construction period shall not be extended unless
being approved and confirmed by the Employer; If the Contractor fails to
complete the Project as scheduled (contract construction duration + signed
construction duration), liquidated damages will not be charged if the delay does
not exceed 5 days (including statutory holidays); if the delay exceeds 5 days
(including statutory holidays), a liquidated damage of RMB 10,000 per day shall
be paid (i.e., the liquidated damage shall be calculated from the first day of
delay (including statutory holidays)), and in addition, the liquidated damages
shall be deducted from the project payment on the rate of RMB20,000 per day from
the 6th day.

12.2.3  Termination of the Contract Due to Breach of the Contractor

Special agreements on termination of the Contract due to the Contractor’s breach
of the Contract: To ensure successful performance of the Project, the Contractor
undertakes to make the Project pass acceptance at a time; The Contractor
undertakes to make all the works pass acceptance at a time, and if there is any
unacceptable work, the Employer may terminate the Contract immediately and the
Contractor shall have no objections; If there are any construction operations in
a stage failing to pass acceptance, the Contractor undertake to waive the
payments for the operations in that stage, the Employer may confiscate the
performance bond provided by the Contractor and contract out to the third party,
the Contractor shall have no objections.





65

--------------------------------------------------------------------------------

 

 

13.  Force Majeure

13.1 Affirmation of Force Majeure

Other conditions deemed to be force majeure in addition to the force majeure
events specified in General Terms and Conditions of the Contract: Typhoon,
torrential flood, earthquake and other natural disasters.

13.2 Termination of the Contract Due to Force Majeure

After termination of the Contract, the Employer shall finish paying the payments
within 30 days after the agreements or determinations for such payment have been
made.

14.  Insurance

During the construction period, the Contractor must keep the construction site
safe. The Contractor shall effect insurance as per applicable laws, regulations
and the provisions of Ningbo Municipality, effect all risks insurance for
construction engineering (in full amount) and provide the proof of insurance by
the Employer. All the costs and losses from the safety-related accidents on the
construction site caused by the Contractor's failure to effect insurance or
improper management shall be borne by the Contractor and the Employer will not
bear any liabilities.

15.  Dispute Settlement

Any disputes arising during the performance of the Contract shall be settled by
the Parties through negotiation; if negotiation fails, the disputes may be
settled with the following Method (2):

(1)   Apply to Ningbo Arbitration Committee for arbitration; or

(2)   File a lawsuit to the people's court in the place where the Project is
located.

16.  Other Agreements

16.1 Early Termination

If any of the following issues happens to the Contractor, the Employer can
terminate the Contract and confiscate the quality guarantee deposit of
construction period unconditionally:

²



The Contractor subcontracts the work.

²



The whole project is suspended for 15 days without any reason before being
completed by the





66

--------------------------------------------------------------------------------

 

 

Contractor.

²



The Contractor is unable to perform its responsibility due to suspense of
business, close down, bankruptcy or other factors.

²



The Contractor does not obtain any required qualifications, licenses or permits
within the scope of fulfilling the obligations in the Contract, or the
Contractor has not completed legal documents for construction on time.

²



The Contractor unusually owes construction costs or wages to material
manufacturers, subcontractors or workers accumulatively, and such case has not
been properly solved though reminders have been lodged by the Employer over two
times.

²



During the construction, the actual progress severely falls behind the estimated
process over one month due to the Contractor.

²



Unqualified acceptance (one-time acceptance promised by the Contractor).

²



Major safety accident occurs on the construction site and causes a significant
loss to the Employer.

²



The Contractor provides false information, and such information causes failure
to report for construction within ten days after signing the Contract and
failure to perform the contract.

²



The Contractor shall immediately submit complete qualification certificates to
the Contractor within 10 days after signing the contract, or otherwise, the
Employer can terminate the Contract and confiscate the quality guarantee deposit
of construction period unconditionally.

²



If the Employer terminates or releases the Contract due to one of the
circumstances listed above, the Contractor shall stop the work immediately, and
the Employer has the right to decide on the new contractor to carry out the
construction, and the Contractor shall be obliged to provide assistance and bear
losses to the Employer arising therefrom.

16.2.    Other Supplementary Terms and Conditions

²



The Project Manager shall clear the responsibility and exclusive use, and shall,
during the construction period, be resident on the construction site and shall
not leave it at will. If the Project Manager is required to leave, he must apply
for a leave of absence to the Employer and designate a deputy project manager to
represent him in the job.

²



The Contractor shall cooperate with the Employer to make reserved holes for the
mechanical foundation by reference to attachments of the shop floor plans. The
expenses in labor, materials





67

--------------------------------------------------------------------------------

 

 

and machinery incurred by the Contractor shall be borne by the Employer.

²



Temporary expenses for water and electricity and other expenses during the
construction period are all borne by the Contractor.

²



In order to ensure the quality of the project and construction safety, if the
project is investigated and ordered to be shut down by authorities due to the
Contractor (which is confirmed by the Employer), the Employer is entitled to
impose fines of RMB 5,000/time to the Contractor. In case of suspension of work
for more than ten working days, the Employer has the right to terminate or
release the Contract, and decide on the new contractor to carry out the
construction, and the Contractor shall be obliged to provide assistance and bear
losses arising therefrom.

²



The Contractor must strictly supervise the behavior of construction personnel
and subcontractors. It is forbidden for all construction personnel or
subcontractors of the contractor to have rude or rogue behavior. In case of
offenders, the Employer has the right to refuse the entry of the offenders and
impose fines of RMB 5000/time to the Contractor.

²



In case of work changes due to errors in design by the Design Institute, the
cost incurred must be borne by the Employer, and relevant construction shall be
carried out in accordance with engineering change regulations. During
construction, if there are design changes and addition of work quantities, a
contact sheet shall be issued as per the design change drawings, and after the
Employer signs and confirms the contact sheet, the contact sheet shall not
include quota information price and no expenses will be charged. The cost will
be calculated as per the comprehensive unit price. The total contract price for
the contact sheet shall be quoted together with the tax administration expenses.

²



The installation unit of the project or equipment directly subcontracted by the
Employer must share the temporary water and electricity expenses, and the
proportion of its share shall be negotiated between the Contractor and the
subcontractor according to project funds and characteristics of the project.

²



The Contractor will promise to properly handle wages of the hired personnel and
shall make a full compensation on losses caused to the Employer due to violation
of the commitment.

16.3     Quality Control

²



During the construction, if there is no representative of the Employer, the
Contractor shall be solely responsible for any quality problems of the
construction; in case of offenders, the





68

--------------------------------------------------------------------------------

 

 

representative of the Employer has the right to require demolition and rework or
not to make the payment.

²



Bricks shall be mixed according to the mix ratio; in case of failure to follow
regulations and written rectification put forward by the Employer, the Employer
has the right to issue a stop work order.

²



Reinforcement shall be produced according to drawings and specifications; in
case of failure to follow regulations and written rectification put forward by
the Employer, the Employer has the right to issue a stop work order.

²



The construction site must be kept clean and tidy. It is forbidden to throw
litters around. Environmental responsibility system shall be implemented on the
site so as to achieve a civilized and qualified construction site. If the
Contractor cannot meet the requirements of a civilized construction site or is
overdue for improvement, the Employer has the right to handle it on behalf of
the Contractor, and expenses incurred thereof shall be borne by the Contractor.

²



During the construction, if any unsafe quality is found, and the Contractor
fails to follow drawings and specifications, the representative of the Employer
can expose such case and require a rectification within a prescribed time limit;
in the case of failure to make rectification within the time limit, the Employer
has the right to handle it on behalf of the Contractor, and expenses incurred
thereof shall be borne by the Contractor. And no payment will be made under
serious cases.

16.4.         Other Agreements

In order to clarify rights and obligations of both parties, both Parties shall,
on the basis of the project construction contract, further conclude the
following terms:

16.4.1       Construction Management

16.4.1.1    The Contractor shall comply with the construction laws or
regulations in the place where the project is located and shall apply to the
local project supervisor for all necessary permits.

16.4.1.2    During the construction, the Contractor shall set a warning sign at
the working place during the day and hang a red light or protective equipment at
night. The Contractor should take precautions to protect the safety of people
and livestock and public and private property nearby. During the construction,
the Contractor shall be responsible to compensate for damages (if any) to public
and private buildings, roads and trenches or the water pipes above and below the
street or





69

--------------------------------------------------------------------------------

 

 

private forests and human life and property. Vehicles entering and leaving the
site must be cleaned and kept clean.

16.4.1.3    The implementation of this project shall be in accordance with terms
of the Contract, design drawings, construction instructions, and the instruction
of the supervisor of the Employer.

16.4.1.4    If the materials used for this project are not qualified, the
Contractor shall remove them from the site immediately. Workers employed by the
Contractor must have work skills. If they do not work well and fail to obey
orders, the Contractor shall dismiss and replace them within 24 hours after
being informed by the architect or the supervisor of the Employer, and shall not
require compensation from the Employer for the reason of worker dismissal.

16.4.1.5    All machines and tools must be examined by architect or supervisor
of the Employer, and only qualified ones can be used. Unqualified ones shall be
removed from the site.

16.4.1.6    The Contractor shall assign the responsible representative with
engineering experience to supervise the construction on the construction site.
The construction personnel organization shall have one project manager and
several construction workers. If the Employer believes that such organization
shall be strengthened and improved, the Contractor shall immediately handle it
and shall not excuse refusing and claiming compensations.

16.4.1.7    The Contractor is responsible for the management and supply of all
workers. The Contractor shall be fully responsible for any disputes arising from
extraterritorial activities and violations of local magistrates’ regulations by
workers, if any. If a worker runs into an accident or is injured or dead, the
Contractor shall handle it on its own, without the Employer being involved.

16.4.1.8    The contract price includes the site safety and health equipment
fees, personal insurance premiums, all construction building liability insurance
and the Employer’s liability insurance premiums. The Contractor shall handle
them according to related provisions.

16.4.1.9    Whenever the Contractor is required to extend the employment of
workers suitable for the work during the construction period, the number of
workers shall be deemed by the architect or the Employer to be able to complete
the work within the contract period. If the construction process is slow, the
Employer must notify the Contractor to increase the number of workers or carry
out night shifts to meet the deadline for completion, the Contractor may not
excuse refusing or claiming compensations.

16.4.1.10   If any important part of this project is found by the architect or
the Employer to be





70

--------------------------------------------------------------------------------

 

 

inconsistent with the design requirements or to be altered without
authorization, the Contractor shall be ordered to dismantle that immediately,
and rebuild according to required specifications or materials until the
architect or the Employer is satisfied with. All the time and monetary losses
incurred shall be borne by the Contractor.

16.4.1.11   The Contractor shall suspend all or part of the work in accordance
with the instructions of the architect or the supervisor of the Employer when
encountering unsuitable days for work, and shall seek to protect the work
already completed from damage.

16.4.1.12   All work already been carried out and machines and tools stored on
the construction site before being accepted by the Employer without formal
acceptance shall be maintained and protected by the Contractor. The Contractor
shall be fully responsible for any manual handful or accidental damages.

16.4.1.13   Construction shall be carried out in strict accordance with
specified quality and applicable standards and the safety of the project shall
be ensured. Any violation of the rights of others during the construction period
shall be covered by the Contractor, except for those being under responsibility
of architect in charge of design and building in accordance with provisions of
the construction law and the architect law. The Contractor shall be responsible
for repairs and maintenance within the warranty period after the acceptance of
the building.

16.4.1.14   During construction, environmental protection should be strengthened
to prevent pollution. The removal of waste shall be in accordance with the
regulations of the local authorities and shall not be arbitrarily set aside.

16.4.1.15   During the construction period, the Employer may request the
Contractor to install and test as required. The Contractor shall not refuse to
provide the necessary power, and all costs shall be borne by the Employer.

16.4.1.16   The Contractor shall ensure that no violent incidents will happen on
the construction site, in case of similar incidents, the Employer shall have the
right to require the Contractor to submit the results within 24 hours.

16.4.1.17   The Contractor shall not, at any time, impose violence or coercive
measures on the representative of the Owner, and shall not bribe the
representative of the Owner in money and other valuable ways, in case of similar
incidents, the Contractor shall be held fully legally responsible. Party A has
the right to release the Contract and Party B shall bear all losses after the





71

--------------------------------------------------------------------------------

 

 

termination of the Contract.

16.4.2       Inspection and Acceptance

16.4.2.1    Inspection and rework: The Contractor shall carry out construction
in strict accordance with applicable standards, specifications, design
requirements and the instructions issued by the Employer’s representative as per
the Contract, be ready to accept the inspection of the Employer's representative
and the entrusted persons at any time, provide convenience for the inspection,
carry out rework and modification as required by the Employer’s representative
and the entrusted persons, and bear the costs for rework and modification on its
own account.

16.4.2.2    Concealed works and interim acceptance: If the Project is ready for
covering and concealing or reaches the interim acceptance conditions as agreed
in the agreement, the Contractor shall notify the Employer's representative to
participate in the acceptance after the self-inspection is acceptable and 48
hours before concealing and interim acceptance. The notice shall include the
contents of the Contractor’s self-inspection record, the concealed works and
interim acceptance, together with the time and place of acceptance. The
Contractor shall prepare the acceptance record. Upon qualified acceptance, the
Employer’s representative shall sign the acceptance record before concealed
works are performed. In any unacceptable case, acceptance shall be conducted
again after the Contractor makes modification in the specified time.

16.4.2.3    Completion acceptance: When the Project meets the conditions for
completion acceptance, the Contractor shall provide complete as-built data and
completion acceptance report to the Employer in accordance with relevant
national regulations on the acceptance upon project completion. The Contractor
shall provide the Employer with the as-built drawings in the copies and on the
date as agreed. After the Employer’s representative receives and agrees on the
completion acceptance report from the Contractor, the Contractor shall organize
relevant departments to conduct acceptance within the time specified in the
agreement, and shall give approval or put forward modification opinions within 5
days upon acceptance. The Contractor shall make such modification as required at
his own cost if such modification is attributed to the Contractor.

16.4.3       Payment Method

16.4.3.1    The contract price shall be paid stage by stage as per Clause 9 of
the Special Terms and Conditions of the Contract.





72

--------------------------------------------------------------------------------

 

 

16.4.3.2    Once the Employer finds the Contractor has the following conditions,
the Employer shall suspend payment to the Contractor until the Contractor
eliminates the causes for suspension of the payment:

1.         Where the Contractor fails to improve or delays the improvement upon
receipt of the improvement notice when there are significant deficiencies of the
Project construction or when the Contractor breaches the Contract obviously.

2.         Where the overall project progress lags behind the scheduled overall
progress by more than 10%.

3.         Where disputes arises in the Project due to the Contractor’s failure
to pay the subcontractors or material providers or other reasons.

4.         Where there are causes for compensation during the construction and
the responsible party fails to settle the matters properly after the Employer
sends an instruction.

5.         Where lawsuits or arbitrations regarding the Project (including the
lawsuits or arbitrations between the Contractor and any third person) occur not
on account of the Employer.

16.4.3.3    Without consent of the Employer, the project payment requested by
the Contractor shall not be paid in advance, assigned, or requisitioned by the
person entrusted by the Contractor and shall not be pledged to others.

16.4.3.4    The seal used by the Contractor for the payment and requisition of
the project payment must be consistent with that attached herein.

16.4.3.5    Addition or decrease of works due to the engineering design change
by the Employer shall be implemented as per the Contract.

16.4.4       Construction Plan

16.4.4.1    Prior to official commencement, the Contractor shall summarize or
draft a construction plan and the Contractor shall not carry out construction
unless the plan is approved by the Employer. The construction plan shall at
least cover:

1.         Construction site organization chart, which shall contain names,
qualifications and scope of responsibilities of important personnel;

2.         Project implementation plan, describing the implementation plans for
each work and how to coordinate and cooperate;

3.         Mobilization plan, describing the construction site, camp
configuration plan, and the date to





73

--------------------------------------------------------------------------------

 

 

mobilize personnel, tools and equipment to the construction site for
construction; and

4.         Project progress schedule, describing the commencement and completion
dates of each unit works and the Project, the construction sequences, and the
construction periods and dates to complete key works.

16.4.5       Contracting-out and Subcontracting

16.4.5.1    Unless permitted by the Employer, the Project shall not be
contracted out in any forms.

16.4.5.2    Unless permitted by the Employer, the Project shall not be
subcontracted.

16.4.5.3    If the Employer agrees subcontracting, it has the right to review
the qualifications of the subcontractors, and such subcontractors shall not be
the Contractor's subcontractors without written permission of the Employer. The
subcontractors agree to be subject to commanding and supervision by the Employer
during the performance of the Project.

16.4.5.4    Subcontracting of the Project does not relieve the Contractor from
any responsibilities and obligations, and the Contractor shall jointly bear
civil liabilities for any default or negligence of the subcontractors. The
subcontractors must observe all the provisions of the Contract and the
attachments thereof. For this purpose, the Contractor shall inform the
subcontractors of all the provisions of the Contract and the attachments thereof
and incorporate such provisions into the Contract. The Contractor shall be
responsible for the losses of the Employer incurred by failure to fulfill such
obligations.

16.4.5.5    Where the Employer finds the subcontractors cheat on workmanship and
materials, carry out construction against the drawings, regulations, standards,
contracts and the Contract, or do other things against laws, regulations and
rules, the Contractor shall, if the Employer considers it necessary to remove
such subcontractors, do the same immediately and resolutely.

16.4.5.6    If a subcontractor damages the legal rights of others during
performance of the Project, the Employer will not take any legal
responsibilities and obligations.

16.4.5.7    The Contractor shall not subcontract the Project to unqualified
construction companies. The subcontractors shall not subcontract the works
contracted by it. The Contractor shall be solely responsible for all the
liabilities incurred by subcontracting the Project to the subcontractors without
corresponding qualifications, and the Employer may deduct or recover its losses
incurred therefrom from the project payment. The Contractor shall take joint
indemnification responsibilities for the sub-subcontracting behavior of the
subcontractors.





74

--------------------------------------------------------------------------------

 

 

16.4.6       Partial Completion

16.4.6.1    Before the Project is not completed in whole, the Employer shall
accept the completed parts and then take such parts over for use.

16.4.6.2    Without prejudice to the construction principles of the Contractor,
the Employer shall also inform the Contractor of the use of the parts of the
Project completed by the Contractor. The Parties shall negotiate on whether the
use disturbs construction. If the use by the Employer causes loss to the
Contractor, the Employer shall indemnify the Contractor and the amount of
indemnification and the extension of the construction duration shall be
negotiated between the Parties.

16.4.7       Site Clearance

16.4.7.1    During the construction period, the Contractor shall clear all the
waste materials, rubbish, or materials, tools and other equipment that are
unnecessary or fail to pass inspection from the construction site, the roads
near the construction site and the buildings, to ensure a safe construction site
safety and clean construction environment. When the Project is completed, the
Contractor shall clear all waste materials and sundries from the construction
site and the roads near the construction site, and clean and tidy all the
structures at the cost of the Contractor. In addition, the Contractor shall
remove all the construction equipment left on the construction site and the
excessive unused materials for temporary works within the reasonable time limit
upon completion of the Project.

16.4.7.2    The Contractor shall unconditionally repair the Employer's roads or
other equipment damaged by access of the Contractor's labor and materials
vehicles or construction on site. Before the Contractor completes the above
work, the Employer shall not sign on the certificate for the Contractor to
collect the balance payment.

16.4.7.3    Construction of the Project shall not pollute the environment
outside the construction base; otherwise, the construction base shall be cleared
at the cost of the responsible party.

16.4.7.4    The Contractor and the subcontractors shall indemnify the Employer
against the losses caused by failure to fulfill the obligation of site
clearance.

16.4.8       Design Change

16.4.8.1    The Employer has the right to change, add or decrease the Project at
any time, with the costs calculated separately; however, such costs must be
estimated by the Contractor and shall not take effect unless being confirmed by
the Employer.





75

--------------------------------------------------------------------------------

 

 

16.4.8.2    The Contractor may propose for change of the design if it encounters
unpredictable conditions or if the reality differs greatly from the design
drawings.

16.4.8.3    If the Employer considers it necessary to change the Project, it
shall inform the Contractor in writing and the Contractor shall do as required
and shall not refuse with other excuses or have objections.

16.4.8.4    Where change of the Project involves increase or decrease of work
quantities, the amount of increase or decrease of the works payment shall be
calculated based on the increased or decreased work quantities confirmed by the
Employer and the unit price attached in the Contract. The reasonable unit price
of any increased work shall be negotiated by the Parties.

16.4.8.5    If the change of the Project involves extension or reduction of the
construction duration, the Contractor shall file an application as specified and
the Employer shall verify the days of the construction duration to be extended
or reduced based on the particular conditions.

16.4.8.6    The decision on increase or decrease of project payment and
construction duration due to change of the Project shall be incorporated as
effective attachments in writing into the Contract after the Parties agree.

16.4.8.7    For the increased works beyond the scope of drawings, if the
Contractor refuses to execute such works or if the quotation is not acceptable
to the Employer, the Employer has the right to entrust the execution of such
works to other contractors. However, the Contractor shall still handle the
procedures for completion acceptance and shall not shirk the relevant
responsibilities.

16.4.9       Completion Acceptance

16.4.9.1    Upon completion of the Project, the Contractor shall clear all the
waste materials, sundries and temporary equipment from the construction site,
and relocate all the remaining materials and equipment from the construction
site. Then, the Contractor can submit a written report for acceptance, and
submit complete Project data to the Employer. After the Employer checks that
there are no uncompleted works, the Contractor can submit for initial
acceptance.

16.4.9.2    When the project progress meets the standards for completion
acceptance or staged acceptance, the Contractor shall inform the Employer to
conduct acceptance, and the Employer shall inform the engineering quality
supervision station and other relevant governmental authorities to conduct
acceptance as per national regulations on project acceptance. The cost of
acceptance of each stage shall be borne by the Contractor. If correction is made
due to non-





76

--------------------------------------------------------------------------------

 

 

compliance with the project standard at each stage, the correction costs and the
re-surveying costs of the quality supervision station and other relevant
governmental departments shall be borne by the Contractor. During acceptance,
the Contractor shall send personnel to conduct the acceptance together with the
Employer. If the Contractor is not present, the Employer shall also conduct
acceptance, and the Contractor shall have objections to the acceptance results.

16.4.9.3    The Contractor shall inform the Employer to inspect the concealed
works to be covered. In case the Contractor fails to inform the Employer to
conduct such inspection such as to result in re-work and delay the construction
duration, the Contractor shall take all the responsibilities and the Employer
will not consider to extend the construction duration and pay additional costs.

16.4.9.4    If the initial acceptance shows there are deficiencies in the
Project or the work of the Contractor is not consistent with the Contract, the
Contractor shall be responsible for rectification free of charge within the
specified time limit. If the Contractor fails to repair within the specified
time limit or refuses to repair, the costs of the labors and materials required
and the losses of the Employer shall be borne by the Contractor.

16.4.9.5    Before application for completion acceptance, the Contractor shall
complete firefighting works (depending on the contents of the Project) and pass
acceptance by the firefighting department and other relevant departments. If the
firefighting works fail to pass the acceptance by the firefighting department at
a time, the Employer shall grant a rectification period which shall not exceed 7
days. If not all of the firefighting equipment still fails to pass acceptance
within 7 days upon expiration of the rectification period, the Contractor shall
pay the Employer liquidated damages which are 1% of the total contract value,
and the Employer has the right to select a third party to make rectification at
the cost of the Contractor.

16.4.9.6    While applying for completion acceptance, the Contractor shall
provide the Employer with the full completion data and completion acceptance
reports on the works (including the data on such works as firefighting works and
water and electricity works) in the charge of the Contractor. The Employer shall
conduct acceptance within 15 days upon receipt of the completion documents from
the Contractor, and shall inform the quality supervision station and other
relevant governmental departments to conduct official completion acceptance
after the rectification passes inspection.

16.4.9.7    After the Project passes the official acceptance by relevant
governmental departments,





77

--------------------------------------------------------------------------------

 

 

the Employer shall issue the completion certificate to the Contractor, settle
project payment after the Contractor handles the warranty procedures for the
Project and then approve the payment of balance payment for the Project.

16.4.9.8 The works completed by the Contractor and the subcontractors shall meet
the quality standards as specified by the state and the attachments hereto; if
any work fails to meet the standards, the Contractor and the subcontractors
shall bear the liabilities for breach of the Contract and shall be responsible
for repair, rework or indemnification against the losses.

16.5       Special Agreements:

16.5.1    The Contractor shall pay full wages to the workers in time. In case of
labor arbitration caused by arrears of wages, the Employer has the right to fine
the Contractor for the money which is three times of the arbitration amount.

16.5.2    In case of work injuries or accidents of the workers of the Contractor
or the subcontractors, the Contractor shall handle the accidents properly and
timely; In case the Employer suffers losses due to disturbance by the workers or
arbitration or lawsuit, the Contractor shall bear all the responsibilities and
indemnify against the losses.

16.5.3    The Contractor shall pay the materials suppliers of the Project in
full amount in time; In case the materials suppliers create disturbance because
of arrears of payment to the materials suppliers, the Employer has the right to
fine the Contractor for the money which is three times of the materials payment
amount.

16.5.4    The Contractor shall dispose of the transported earthworks and rubbish
according laws and regulations. If the Contractor is found by governmental
departments to have dumped the earthworks and rubbish against laws and
regulations, the Employer has the right to fine the Contractor for the money
which is three times of the payment amount for disposal of transported
earthworks.

16.5.5    The General Manager of the Contractor shall go to the construction
site in person to inspect construction at least once every month.

16.5.6    Prevailing Efficiency

Other agreements as provided in Clause 16 are integral parts of the Contract,
and they have the prevailing efficiency.





78

--------------------------------------------------------------------------------

 

 

Attachments

Attachments to Agreement:

Attachment 1: Schedule of Works to Be Undertaken by the Contractor

Attachment to Special Terms and Conditions of the Contract: none

Attachment 3: Project Quality Warranty

Attachment 4: Contents of Main Construction Projects Documents

Attachment 5: Table of the Contractor’s Mechanical Equipment for the
Construction of the Project

Attachment 6: List of Major Construction Management Personnel of the Contractor

 

 



79

--------------------------------------------------------------------------------

 

 

Attachment 1:

Schedule of Works to Be Undertaken by the Contractor

Name
of unit
works

Construction
scale

Floor
area
(m2)

Structural
style

Number
of floors

Production
capacity

Equipment
installation
content

Contract
price
(RMB)

Commencement
date

Completion Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



80

--------------------------------------------------------------------------------

 

 

Attachment 3:

Project Quality Warranty

Employer (full name): GLOBAL Technology Inc.

Contractor (full name): Zhejiang Xinyu Construction Group Co., Ltd.

The Employer and the Contractor hereby have entered into the project quality
warranty for Production Base Project for Optical Communication Products of
GLOBAL Technology Inc. (full name of project) upon mutual agreement according to
Construction Law of the People's Republic of China and Regulations on the
Quality Management of Construction Project.

Scope and Content of Project Quality Warranty

(1)       The Contractor shall shoulder the responsibilities of the project
quality warranty within the quality warranty period according to the relevant
management regulations of relevant laws, regulations and rules, as well as
stipulations by the Parties.

(2)       The quality warranty covers all the works contracted.

(3)       The period of waterproof quality warranty for unexposed water supply
and drainage pipes is 8 years (except for structural pull cracks caused by
building settlement); the quality warranty period for exposed common accessories
is one year (except for purposeful man-made damages). The quality warranty
period shall be calculated from the date when the Project passes the completion
acceptance.

(4)        As long as the items are within the scope and content of the
warranty, the Contractor shall send repairmen within 2 days upon receiving the
repair notice. Where the Contractor fails to send repairmen within the agreed
time limit, the Employer may entrust others for repair. The costs incurred
therefrom shall be deducted first from the quality warranty amount, and where
the quality warranty amount is not sufficient, the





81

--------------------------------------------------------------------------------

 

 

exceeded part shall be borne by the Contractor.

(5)        For urgent accidents, the Contractor shall go to the accident site
immediately (within 12 hours) to conduct repairing once receiving accident
notice.

(6)        Quality issues related to structure safety shall be reported to local
construction administration department in charge in a timely manner as per
Methods for Quality Warranty of Building Construction Projects, while safety
measure shall be taken. The Contractor shall conduct the quality warranty
according to the warranty scheme proposed by the original designer or the
designer with equal qualification grade approved by the Employer.

(7)        After the expiry of quality warranty, the Employer shall carry out
the acceptance.

(8)        Warranty expenses shall be borne by the party who is responsible for
the quality defect.

(9)        Miscellaneous

Other Project warranty matters agreed by the Parties: The project quality
problems not on account of the Contractor under the warranty period are beyond
the scope of the warranty.  Warranty amount and refund: The agreed warranty
amount is 5% of the total project price, and it shall be refunded by batches
from the date when completion is accepted (3% shall be refunded in the first
year, 1.5% in the second year and 0.5% in the third year).

The project quality warranty is jointly signed by the Employer and the
Contractor prior to completion acceptance and shall be made as an attachment to
the construction contract. It shall expire upon expiry date of the quality
warranty period.

The Employer (official seal):

The Contractor (official seal):

GLOBAL Technology Inc.

Zhejiang Xinyu Construction Group Co., Ltd.

Legal representative or entrusted agent:

Legal representative or entrusted agent:

(Signature)

(Signature)

 





82

--------------------------------------------------------------------------------

 

 

Organization code: 73947083-6

Organization code: 91330206144290713E

Address: No. 88, Qiushi Road, Ningbo City

Address: No. 8, Waitang Road, Xiaogang Street,

Beilun District, Ningbo City

 

Postal code: 315176

Postal code: 315803

Legal representative: Lin Chih-Hsiang

Legal representative: Wang Fuhong

Entrusted agent: Yeh Shu-Hua

Entrusted agent:___________________

Tel.:0574-88133808

Tel.:___________________________

Fax: 0574-88133820

Fax:__________________________

E-mail:

E-mail:

Bank of deposit:

Bank of deposit:_______________

Account No.:

Account No.:_________________

 





83

--------------------------------------------------------------------------------

 

 

Attachment 4:

Contents of Main Construction Projects Documents

 

 

 

 

 

 

Document
name

Set

Costs
(RMB)

Quality

Handover
date

Responsible
person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





84

--------------------------------------------------------------------------------

 

 

Attachment 5:

Table of the Contractor’s Mechanical Equipment for the Construction of the
Project

 

 

 

 

 

 

 

 

 

S/N

Name of
machinery or
equipment

Specification
& Model

Qty.

Place of
origin

Year of
manufacture

Power
rating (kW)

Production
capacity

Remarks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





85

--------------------------------------------------------------------------------

 

 

Attachment 6:

List of Major Construction Management Personnel of the Contractor





86

--------------------------------------------------------------------------------

 

 

 

Name

Name

Title

Professional title

Key qualifications,
experience and
Projects undertaken

I.   Headquarters staff

Project Director

Hu Deqiang

General Manager

Constructor

 

 

Wang Lian’an

Chief Engineer

Senior Engineer

 

Other personnel

 

 

 

 

 

 

 

 

 

II.       On-site Personnel

Project Manager

Fu Guixiang

Male

Grade I Constructor

 

Deputy Project Manager:

Zhong Tongxing

Male

Construction Worker

 

Technical Director

Yu Zheyi

Male

Technical Director

 

Cost Management

Ma Jie

Male

Engineer

 

Quality Management

Li Huihui

Female

Engineer

 

Material Management

Lv Chunhui

Male

Engineer

 

Plan Management

Lou Yiwen

Male

Engineer

 

Safety Management

Zhuang Yun

Male

Safety Officer

 

He Hui

Male

Safety Officer

 

Wang Haitao

Female

Safety Officer

 

 





87

--------------------------------------------------------------------------------

 

 

 

Other personnel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88

--------------------------------------------------------------------------------